Exhibit 10.1


 
THIRD AMENDED AND RESTATED
 
LIMITED LIABILITY COMPANY AGREEMENT
 
OF
 
BIOFUEL ENERGY, LLC
 
THE LLC INTERESTS REPRESENTED BY THIS THIRD AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES
LAWS.  SUCH INTERESTS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED
OF AT ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR
EXEMPTION THEREFROM, AND COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS ON
TRANSFERABILITY SET FORTH HEREIN.
 
CERTAIN OF THE LLC INTERESTS REPRESENTED BY THIS THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT ARE SUBJECT TO CONDITIONS AND RESTRICTIONS
ON TRANSFER SET FORTH HEREIN, AND THE LLC RESERVES THE RIGHT TO REFUSE THE
TRANSFER OF SUCH INTERESTS UNLESS AND UNTIL SUCH CONDITIONS HAVE BEEN FULFILLED
WITH RESPECT TO THE REQUESTED TRANSFER.
  


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

 
  
 
 
Page
         
ARTICLE I
 
Definitions and Usage
         
SECTION 1.01.
 
Definitions
 
1
SECTION 1.02.
 
Usage Generally; Interpretation
 
13
         
ARTICLE II
 
Organizational and Other Matters
         
SECTION 2.01.
 
Formation and Continuation of LLC; Effective Time
 
13
SECTION 2.02.
 
Limited Liability Company Agreement
 
14
SECTION 2.03.
 
Name
 
14
SECTION 2.04.
 
Purpose
 
14
SECTION 2.05.
 
Principal Office; Registered Office
 
14
SECTION 2.06.
 
Term
 
14
SECTION 2.07.
 
Foreign Qualification
 
15
SECTION 2.08.
 
Tax Classification of LLC
 
15
         
ARTICLE III
 
Management
         
SECTION 3.01.
 
Sole Manager
 
15
SECTION 3.02.
 
Authority of the Sole Manager
 
15
SECTION 3.03.
 
Authority of Members
 
15
SECTION 3.04.
 
Removal and Replacement of Manager
 
16
SECTION 3.05.
 
Reliance by Third Parties
 
16
SECTION 3.06.
 
Officers
 
16
         
ARTICLE IV
 
Distributions and Allocations
         
SECTION 4.01.
 
Distributions
 
17
SECTION 4.02.
 
Liquidation Distribution
 
21
SECTION 4.03.
 
Limitations on Distribution
 
21
SECTION 4.04.
 
Allocations
 
21
SECTION 4.05.
 
Special Allocations
 
22
SECTION 4.06.
 
Tax Withholding; Withholding Advances
 
23


 
i

--------------------------------------------------------------------------------

 


ARTICLE V
 
Capital Contributions; Capital Accounts; Tax Matters
         
SECTION 5.01.
 
Capital Contributions.
 
24
SECTION 5.02.
 
No Additional Capital Contributions
 
24
SECTION 5.03.
 
Capital Accounts
 
24
SECTION 5.04.
 
Negative Capital Accounts
 
25
SECTION 5.05.
 
Loans From Members
 
25
SECTION 5.06.
 
Preparation of Tax Returns
 
25
SECTION 5.07.
 
Tax Elections
 
26
SECTION 5.08.
 
Tax Matters Member
 
26
 
ARTICLE VI
 
Books, Records, Accounting and Reports
         
SECTION 6.01.
 
Records and Accounting
 
26
SECTION 6.02.
 
Fiscal Year
 
26
 
ARTICLE VII
 
LLC Units
 
SECTION 7.01.
 
Units
 
26
SECTION 7.02.
 
Cargill Stock Payment
 
27
SECTION 7.03.
 
Register
 
27
SECTION 7.04.
 
Splits, Distributions and Reclassifications of Common Stock
 
27
SECTION 7.05.
 
Splits, Distributions and Reclassifications of Series A Non-Voting Convertible
Preferred Stock
 
27
SECTION 7.06.
 
Cancellation of Common Stock and Units
 
27
SECTION 7.07.
 
Incentive Plans
 
28
SECTION 7.08.
 
Offerings of Common Stock
 
28
SECTION 7.09.
 
Registered Members
 
28
SECTION 7.10.
 
Certification and Terms of Common Units
 
28
SECTION 7.11.
 
Certification and Terms of Preferred Units
 
30
         
ARTICLE VIII
 
Transfer of LLC Interests
         
SECTION 8.01.
 
Restrictions on Transfer
 
31
SECTION 8.02.
 
Permitted Transfers
 
32
SECTION 8.03.
 
Permitted Exchanges
 
32
SECTION 8.04.
 
Further Restrictions
 
33
SECTION 8.05.
 
Transferee’s Rights
 
34
SECTION 8.06.
 
Transferor’s Rights and Obligations
 
34
SECTION 8.07.
 
Substituted Members
 
34
SECTION 8.08.
 
Additional Members
 
35

 
 
ii

--------------------------------------------------------------------------------

 
 
SECTION 8.09.
 
Attempted Transfer Void
 
35
SECTION 8.10.
 
Withdrawal
 
35
SECTION 8.11.
 
Required Amendments; Continuation
 
35
SECTION 8.12.
 
Resignation
 
35
         
ARTICLE IX
 
Dissolution and Liquidation
         
SECTION 9.01.
 
Dissolution
 
36
SECTION 9.02.
 
Liquidation and Termination
 
36
SECTION 9.03.
 
Certificate of Cancellation
 
38
SECTION 9.04.
 
Reasonable Time for Winding Up
 
38
SECTION 9.05.
 
Return of Capital
 
38
         
ARTICLE X
 
Rights and Obligations of Members
         
SECTION 10.01.
 
Limitation of Liability
 
38
SECTION 10.02.
 
Exculpation
 
39
SECTION 10.03.
 
Lack of Authority
 
39
SECTION 10.04.
 
No Right of Partition
 
39
SECTION 10.05.
 
Indemnification
 
39
         
ARTICLE XI
 
General Provisions
         
SECTION 11.01.
 
Power of Attorney
 
40
SECTION 11.02.
 
Further Action
 
41
SECTION 11.03.
 
Amendments
 
41
SECTION 11.04.
 
Title to LLC Assets
 
41
SECTION 11.05.
 
Remedies
 
41
SECTION 11.06.
 
Successors and Assigns
 
42
SECTION 11.07.
 
Severability
 
42
SECTION 11.08.
 
Counterparts
 
42
SECTION 11.09.
 
Applicable Law
 
42
SECTION 11.10.
 
Addresses and Notices
 
42
SECTION 11.11.
 
Creditors; Third Party Beneficiaries
 
42
SECTION 11.12.
 
Waiver
 
43
SECTION 11.13.
 
Entire Agreement
 
43
SECTION 11.14.
 
Delivery by Facsimile
 
43
SECTION 11.15.
 
Waiver of Certain Rights
 
43
SECTION 11.16.
 
Survival
 
43


 
iii

--------------------------------------------------------------------------------

 


Schedule A – IPO Effective Time Unit Ownership
Schedule B – Effective Time Unit Ownership
Schedule C – Management Members
Schedule D - Form of LLC Common Unit Certificate
Schedule E - Form of LLC Preferred Unit Certificate


 
iv

--------------------------------------------------------------------------------

 

THIS THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”) of BioFuel Energy, LLC (the “LLC” or the “Company”), is made as of
February 4, 2011, among the Members (as defined below).
 
WHEREAS the LLC was formed by the filing of a Certificate of Formation with the
Secretary of State of Delaware on January 25, 2006; and
 
WHEREAS the Members desire that this Agreement amend and restate in its entirety
the Second Amended and Restated Limited Liability Company Agreement of the LLC,
dated as of June 19, 2007 (the “Existing LLC Agreement”).
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:
 
ARTICLE I

 
Definitions and Usage
 
SECTION 1.01.  Definitions.  Capitalized terms used but not otherwise defined
herein shall have the following meanings:
 
“Accounting Firm” has the meaning set forth in Section 4.01(d).
 
“Additional Credit Amount” has the meaning set forth in Section 4.01(f).
 
“Adjusted Capital Account Deficit” means with respect to any Capital Account as
of the end of any Fiscal Year, the amount by which the balance in such Capital
Account is less than zero.  For this purpose, a Member’s Capital Account balance
shall be:
 
(i)  reduced for any items described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5), and (6); and
 
(ii)  increased for any amount such Member is obligated to contribute or is
treated as being obligated to contribute to the LLC pursuant to the penultimate
sentences of Treasury Regulation Sections 1.704-2(g)(1) and 1.704-2(i)(5).
 
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treasury Regulation Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith.
 
“Admission Date” has the meaning set forth in Section 8.06.
 
 
 

--------------------------------------------------------------------------------

 
 
“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, by contract or otherwise.
 
“Agreement” has the meaning set forth in the preamble.
 
“Amended Tax Amount” has the meaning set forth in Section 4.01(f).
 
“A&R LLC Agreement” means the First Amended and Restated Limited Liability
Company Agreement of the LLC, as such agreement was in effect on June 19, 2007.
 
“Assumed Tax Rate” means the highest effective marginal combined U.S. federal,
state and local income tax rate for a Fiscal Year for an individual or corporate
resident in New York, New York (taking into account (a) the nondeductibility of
expenses subject to the limitation described in Section 67(a) of the Code and
(b) the character (e.g., long-term or short-term capital gain or ordinary or
tax-exempt income) of the applicable income).  For the avoidance of doubt, the
Assumed Tax Rate will be the same for all Members.
 
“Available Cash” means cash of the LLC which the Manager determines is available
for distribution to the Members.
 
“Book Value” means, except as set forth below, the adjusted basis of any LLC
property for federal income tax purposes:
 
(i)   Initial Book Value.  The initial Book Value of any property contributed by
a Member to the LLC shall be the gross fair market value of such property at the
time of such contribution.
 
(ii)  Adjustments.  The Book Value of all of the LLC’s property shall be
adjusted by the LLC to equal the respective gross Fair Market Values of such
property, as determined by the Manager, as of the following times: (a)
immediately before the admission of a new Member to the LLC or the acquisition
by an existing Member of an additional interest in the LLC from the LLC; (b)
immediately before the Distribution by the LLC of money or property to a
retiring or continuing Member in consideration for the retirement of all or a
portion of such Member’s interest in the LLC; and (c) immediately before the
dissolution of the LLC under Section 9.02 of this Agreement.  The Book Value of
all of the LLC’s property may also be adjusted by the LLC to equal its Fair
Market Value, as determined by the Manager, at such other times as determined by
the Manager.
 
(iii) Depreciation and Amortization.  The Book Value of LLC property shall be
adjusted for the depreciation and amortization of such property taken into
account in computing Net Income and Net Loss and for LLC expenditures and
transactions that increase or decrease the property’s federal income tax basis.

 
2

--------------------------------------------------------------------------------

 
 
“Bridge Loan” means the term loan made pursuant to the Bridge Loan Agreement.
 
“Bridge Loan Agreement” means the Loan Agreement by and among the Corporation
and the lenders party thereto and Greenlight APE, L.L.C., as Administrative
Agent, dated September 24, 2010, as such may be amended from time to time.
 
“Bridge Loan Capital Contribution” has the meaning set forth in Section 5.01(b).
 
“Bridge Loan Principal Amount” means $19,420,620.
 
“Bridge Preferred Distributions” has the meaning set forth in Section 4.01(g).
 
“Bridge Preferred Interest Liquidation Preference” means an amount equal to the
unpaid Bridge Preferred Distributions.
 
“Bridge Preferred LLC Interest” means a membership interest of the Bridge
Preferred Member in Net Income, Net Losses and Distributions in the LLC having a
priority with respect to Distributions as specified in Article IV.
 
“Bridge Preferred Member” means the Corporation in its capacity as the sole
holder of the Bridge Preferred LLC Interest.
 
“Bridge Preferred Return” means a cumulative yield on the Bridge Loan Capital
Contribution, calculated using the same Interest Rate (as defined in the Bridge
Loan Agreement) and rate of accrual used to compute all interest due on the
principal balance of the Bridge Loan outstanding (as determined pursuant to
Articles 3 and 4 of the Bridge Loan Agreement).
 
“Business Day” means any day other than Saturday, Sunday and any day that is a
legal holiday in New York, New York or a day on which banking institutions in
New York, New York are authorized by law or other governmental action to close.
 
“Capital Account” has the meaning set forth in Section 5.03.
 
“Capital Contributions” means, with respect to any Member, any contribution,
whether in cash or other property, made by such Member to the LLC pursuant to
the terms of this Agreement.
 
“Cargill” means Cargill Biofuels Investments, LLC, a Delaware limited liability
company, and any of its Affiliates, so long as such Affiliate is also an
Affiliate of Cargill, Incorporated, a Delaware corporation.
 
“Cargill Letter” means the letter agreement dated September 23, 2010 among the
Corporation, Cargill, Inc., Cargill Commodity Services, Inc., BFE Operating
Company, LLC, Pioneer Trail Energy, LLC and Buffalo Lake Energy, LLC, as such
may be amended from time to time.

 
3

--------------------------------------------------------------------------------

 
 
“Cargill Stock Payment” shall mean the issuance of Depositary Shares to Cargill,
Inc. in connection with the stock payment to Cargill, Inc. contemplated by
clause (B) of the second sentence of the third to last paragraph of the Cargill
Letter.
 
“Certificate” means the LLC’s Certificate of Formation as filed with the
Secretary of State of Delaware, as amended to the date hereof.
 
“Certificate of Incorporation” means the certificate of incorporation, as may be
amended from time to time, of the Corporation.
 
“Class B Stock” means the Class B Common Stock, par value $0.01 per share, of
the Corporation authorized and issued under Section 4.01(b) of the Certificate
of Incorporation or any applicable successor provision.
 
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time, or any successor statute.
 
“Common LLC Interest” means a membership interest of a Member in Net Income, Net
Losses and Distributions having the rights, powers and duties set forth in this
Agreement.
 
“Common Stock” means the Common Stock, par value $0.01 per share, of the
Corporation authorized and issued under Section 4.01(a) of the Certificate of
Incorporation or any applicable successor provision.
 
“Common Unit” means a Common LLC Interest of a Member in the LLC representing a
fractional part of the Common LLC Interests of all Members; provided that any
Common Units issued shall have rights, powers and duties set forth in this
Agreement.
 
“Common Unit Percentage” means, with respect to any Member, a fraction
(expressed as a percentage) established at the time of determination by dividing
(i) the number of Common Units held by such Member at such time by (ii) the
total number of Common Units held by all Members at such time.
 
“Corporation” means BioFuel Energy Corp., a Delaware corporation.
 
“Covered Person” has the meaning set forth in Section 10.01.
 
“Credit Amount” has the meaning set forth in Section 4.01(f).
 
“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. L.
Section 18-101, et seq., as it may be amended from time to time, and any
successor to the Delaware Act.

 
4

--------------------------------------------------------------------------------

 
 
“Depositary Shares” means the depositary shares, each representing a fractional
interest in a share of Series A Non-Voting Convertible Preferred Stock of the
Corporation, to be issued in connection with the consummation of the Rights
Offering and the making of the Cargill Stock Payment.
 
“Disabling Event” means the Manager ceasing to be the managing member of the
LLC.
 
“Distribution” means each distribution made by the LLC to a Member, whether in
cash, property or securities of the LLC and whether by distribution, redemption,
repurchase or otherwise.
 
“Edelman” means Thomas J. Edelman.
 
“Effective Time” has the meaning set forth in Section 2.01.
 
“Escrow Agent” means JPMorgan Chase Bank, N.A. in its capacity as escrow agent
under the Escrow Agreement.
 
“Escrow Agreement” means the escrow agreement dated June 19, 2007 among the
Management Members (other than Edelman), the other Members party thereto and the
Escrow Agent.
 
“Escrowed Securities” has the meaning set forth in Section 4.01(b).
 
“Excess Amount” has the meaning set forth in Section 4.01(e).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
 
“Exchange Rate” has the meaning set forth in Section 8.03(a).
 
“Existing LLC Agreement” has the meaning set forth in the preamble to this
Agreement.
 
“Fair Market Value” has the meaning set forth in Section 9.02(c).
 
“Family Members” has the meaning set forth in Section 8.02(a).
 
“Final Tax Amount” has the meaning set forth in Section 4.01(f).
 
“Fiscal Period” means any interim accounting period within a Fiscal Year
established by the Manager and which is permitted or required by Section 706 of
the Code.
 
“Fiscal Year” means the LLC’s annual accounting period established pursuant to
Section 6.02.

 
5

--------------------------------------------------------------------------------

 
 
“Greenlight”  means, collectively, Greenlight Capital, L.P., Greenlight Capital
Qualified, L.P., Greenlight Capital Offshore, Ltd. and Greenlight Reinsurance,
Ltd.
 
“Greenlight/Third Point Sale” means a sale by Greenlight or Third Point of
shares of Common Stock that occurs after the IPO Effective Time and prior to the
True-Up Date; provided, however, that a Greenlight/Third Point Sale shall only
be deemed to occur:
 
(a)  for Greenlight, with respect to sales by Greenlight of an aggregate number
of shares of Common Stock not to exceed 9,353,500 (as such number may be
adjusted for stock splits, stock dividends, recapitalizations, reorganizations
and other similar transactions) shares, with any sales by Greenlight of shares
of Common Stock in excess of such amount not being deemed to be Greenlight/Third
Point Sales for any purpose of this Agreement; and
 
(b)  for Third Point, with respect to sales by Third Point of an aggregate
number of shares of Common Stock not to exceed 4,676,750 (as such number may be
adjusted for stock splits, stock dividends, recapitalizations, reorganizations
and other similar transactions) shares, with any sales by Third Point of shares
of Common Stock in excess of such amount not being deemed to be Greenlight/Third
Point Sales for any purpose of this Agreement.
 
For purposes of this definition, the word “sale” shall include any pledge, sale,
contract to sell, or the grant of any option, right or warrant to purchase, or
other disposition or transfer for value of, or the entry into any swap or other
agreement that transfers, in whole or in part, the economic consequences of
ownership of, shares of Common Stock.
 
“Greenlight/Third Point Specified A Unit Percentage” shall mean a percentage
that is determined by adding together the respective Specified A Unit
Percentages of Greenlight and Third Point.
 
“Incapacity” means, with respect to any Person, the bankruptcy, dissolution,
termination, entry of an order of incompetence, or the insanity, permanent
disability or death of such Person.
 
“Incentive Plan” means any equity incentive or similar plan pursuant to which
the Corporation may issue shares of its Common Stock from time to time.
 
“Indebtedness” means at a particular time, without duplication, (i) any
indebtedness for borrowed money or issued in substitution for or exchange of
indebtedness for borrowed money, (ii) any indebtedness evidenced by any note,
bond, debenture or other debt security, (iii) any indebtedness for the deferred
purchase price of property or services with respect to which a Person is liable,
contingently or otherwise, as obligor or otherwise (other than trade payables
and other current liabilities incurred in the ordinary course of business which
are not more than six months past due), (iv) any commitment by which a Person
assures a creditor against loss (including, without limitation, contingent
reimbursement obligations with respect to letters of credit), (v) any
indebtedness guaranteed in any manner by a Person (including guarantees in the
form of an agreement to repurchase or reimburse), (vi) any obligations under
capitalized or synthetic leases with respect to which a Person is liable,
contingently or otherwise, as obligor, guarantor or otherwise, or with respect
to which obligations a Person assures a creditor against loss, (vii) any
indebtedness secured by a Lien on a Person’s assets and (viii) any fees,
penalties or accrued and unpaid interest with respect to the foregoing.

 
6

--------------------------------------------------------------------------------

 
 
“Indemnified Person” has the meaning set forth in Section 10.05(a).
 
“Individual Sale Company Valuation” shall be determined upon the occurrence of
each Greenlight/Third Point Sale and shall be the product of (i) the price per
share of Common Stock sold by Greenlight or Third Point in such Greenlight/Third
Point Sale, (ii) 23,000,000 and (iii) the quotient obtained by dividing (A) the
number of shares sold by Greenlight or Third Point in such Greenlight/Third
Point Sale by (B) 14,030,250; provided, however, that:
 
(a)  if on the True-Up Date Greenlight has sold less than an aggregate of
9,353,500 (as such number may be adjusted for stock splits, stock dividends,
recapitalizations, reorganizations and other similar transactions) shares of
Common Stock, then for purposes of calculating Individual Sale Company
Valuations, Greenlight shall be deemed to have sold on the True-Up Date a number
of shares of Common Stock equal to the excess of (i) 9,353,500 (as such number
may be adjusted for stock splits, stock dividends, recapitalizations,
reorganizations and other similar transactions) shares of Common Stock, over
(ii) the aggregate number of shares of Common Stock actually sold by Greenlight
prior to the True-Up Date, at a price per share equal to the Trading Price of
the Common Stock as of the True-Up Date; and
 
(b)  if on the True-Up Date Third Point has sold less than an aggregate of
4,676,750 (as such number may be adjusted for stock splits, stock dividends,
recapitalizations, reorganizations and other similar transactions) shares of
Common Stock, then for purposes of calculating Individual Sale Company
Valuations, Third Point shall be deemed to have sold on the True-Up Date a
number of shares of Common Stock equal to the excess of (i) 4,676,750 (as such
number may be adjusted for stock splits, stock dividends, recapitalizations,
reorganizations and other similar transactions) shares of Common Stock, over
(ii) the aggregate number of shares of Common Stock actually sold by Third Point
prior to the True-Up Date, at a price per share equal to the Trading Price of
the Common Stock as of the True-Up Date.
 
“IPO” means the initial public offering of Common Stock, pursuant to a
Registration Statement on Form S-1 (Registration No. 333-139203).
 
“IPO Effective Time” means June 19, 2007.
 
“IPO Effective Time Units” means, with respect to any Member, the number of
Units held by such Member as of the IPO Effective Time as set forth on
Schedule A; provided, however, that, notwithstanding Schedule A, Edelman’s IPO
Effective Time Units shall be 1,156,834.

 
7

--------------------------------------------------------------------------------

 
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
encumbrance, lien (statutory or other) or preference, priority, right or other
security interest or preferential arrangement of any kind or nature whatsoever
(excluding preferred stock and equity-related preferences), including those
created by, arising under or evidenced by any conditional sale or other title
retention agreement, the interest of a lessor under a capital lease obligation,
or any financing lease having substantially the same economic effect as any of
the foregoing.
 
“Liquidation” has the meaning set forth in Section 9.02.
 
“Liquidation Assets” has the meaning set forth in Section 9.02(b).
 
“Liquidation FMV” has the meaning set forth in Section 9.02(b).
 
“Liquidator” has the meaning set forth in Section 9.02.
 
“LLC” or “Company” has the meaning set forth in the preamble to this Agreement.
 
“LLC Common Certificate” has the meaning set forth in Section 7.09.
 
“LLC Interest” means the Common LLC Interests, Preferred LLC Interests and the
Bridge Preferred LLC Interests.
 
“LLC Preferred Certificate” has the meaning set forth in Section 7.11.
 
“Losses” has the meaning set forth in Section 10.05(a).
 
“Management Member” means each Member designated as a Management Member in
Schedule C hereto, as updated from time to time, and any Permitted Transferee
thereof to whom Units are transferred in accordance with this Agreement.
 
“Manager” means the Corporation or any successor manager admitted to the LLC
pursuant to this Agreement.
 
“Member” means any Person admitted to the LLC as a Member pursuant to the terms
of this Agreement; but only so long as such Person is shown on the LLC’s books
and records as the owner of one or more Units.  The Persons listed on Schedule B
hereto are all of the Members as of the Effective Time.
 
“Minimum Gain” means Company minimum gain determined pursuant to Treasury
Regulation Sections 1.704-2(b)(2) and 1.704-2(d).

 
8

--------------------------------------------------------------------------------

 

“Net Income” and “Net Loss” means, for each Fiscal Year or Fiscal Period, the
taxable income or loss of the LLC determined in accordance with Section 703(a)
of the Code (for this purpose all items of income, gain, loss or deduction,
required to be stated separately pursuant to Section 703(a)(1) of the Code shall
be included in taxable income or loss) and with the accounting method used by
the LLC for federal income tax purposes with the following adjustments:  (a) all
items of income, gain, loss, or deduction allocated pursuant to Section 4.05
(relating to Special Allocations) shall not be taken into account in computing
such taxable income or loss; (b) any income of the LLC that is exempt from
federal income taxation and not otherwise taken into account in computing Net
Income and Net Loss shall be added to such taxable income or loss; (c) if the
Book Value of any asset differs from its adjusted tax basis for federal income
tax purposes, any gain or loss resulting from a disposition of such asset shall
be calculated with reference to such Book Value; (d) if the Book Value of any
asset differs from its adjusted tax basis for federal income tax purposes, the
amount of depreciation, amortization or cost recovery deductions with respect to
such asset shall for purposes of determining Net Income and Net Loss be an
amount which bears the same ratio to such Book Value as the federal income tax
depreciation, amortization or other cost recovery deductions bears to such
adjusted tax basis (provided that if the federal income tax depreciation,
amortization or other cost recovery deduction is zero, the Manager may use any
reasonable method for purposes of determining depreciation, amortization or
other cost recovery deductions in calculating Net Income and Net Loss); (e) any
expenditures of the LLC that are described in Section 705(a)(2)(B) of the Code
or are treated as described in Section 705(a)(2)(B) of the Code pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into
account in computing Net Income and Net Loss shall be treated as deductible
items; and (f) in the event the Book Value of any LLC asset is adjusted in
accordance with the definition of Book Value and Section 5.04, the amount of
such adjustment shall be taken into account as gain or loss from the disposition
of such asset for purposes of computing Net Income or Net Loss.
 
“Net Taxable Income” has the meaning set forth in Section 4.01(f).
 
“Nonrecourse Debt Minimum Gain” means the partnership nonrecourse debt minimum
gain determined pursuant to Treasury Regulation Section 1.704-2(i).
 
“Notice of Disagreement” has the meaning set forth in Section 4.01(e).
 
“Officer” means any officer of the LLC appointed pursuant to Section 3.06.
 
“Permitted Transferee” has the meaning set forth in Section 8.02(a).
 
“Person” means an individual or a corporation, partnership, limited liability
company, trust, unincorporated organization, association or other entity.
 
“Preferred LLC Interest”  means a membership interest of a Member in Net Income,
Net Losses and Distributions having the rights, powers and duties set forth in
this Agreement.
 
“Preferred Unit” means a Preferred LLC Interest of a Member in the LLC
representing a fractional part of the Preferred LLC Interests of all Members;
provided that any Preferred Units issued shall have rights, powers and duties
set forth in this Agreement.

 
9

--------------------------------------------------------------------------------

 
 
“Preferred Unit Liquidation Preference” shall mean an amount per Preferred Unit
equal to $0.56.
 
“Preferred Unit Percentage” means, with respect to any Member, a fraction
(expressed as a percentage) established at the time of determination by dividing
(i) the number of Preferred Units held by such Member at such time by (ii) the
total number of Preferred Units held by all Members at such time.
 
“Preferred Stock Conversion” means the conversion of all shares of Series A
Non-Voting Convertible Preferred Stock into shares of Common Stock.
 
“Private Placement” means the private placement and sale of Preferred Units to
Members to occur concurrently with the completion of the Rights Offering at the
Effective Time.
 
“Rights Offering” means the public rights offering relating to the sale of
Depositary Shares pursuant to a Registration Statement on Form S-1 (Registration
No. 333-169982).
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.
 
“Series A Non-Voting Convertible Preferred Stock” means the Series A Non-Voting
Convertible Preferred Stock, par value $0.01 per share, of the Corporation.
 
“Shortfall Amount” has the meaning set forth in Section 4.01(e).
 
“Specified A Unit Percentage” means, with respect to Greenlight, 53.4331% and,
with respect to Third Point, 26.7165%.
 
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof.  For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association or
other business entity.  For purposes hereof, references to a “Subsidiary” of any
Person shall be given effect only at such times that such Person has one or more
Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers to a
Subsidiary of the LLC.

 
10

--------------------------------------------------------------------------------

 
 
“Substituted Member” means any Person becoming a Member pursuant to
Section 8.07.
 
“Tax Amount” has the meaning set forth in Section 4.01(f).
 
“Tax Benefit Sharing Agreement” means the Tax Benefit Sharing Agreement by and
among the Corporation and the Members, dated as of June 19, 2007.
 
“Tax Distributions” has the meaning set forth in Section 4.01(f).
 
“Tax Matters Member” has the meaning set forth in Section 5.08.
 
“Third Point” means, collectively, Third Point Partners, L.P., Third Point
Partners Qualified, L.P., Daniel S. Loeb, Lawrence J. Bernstein and Todd Q.
Swanson.
 
“Trading Price” means the price per share of the Common Stock determined as
follows:
 
(a)  if traded on a securities exchange (including the Nasdaq Global Market),
the Trading Price shall be deemed to be the average of the closing prices of the
Common Stock on such exchange on the applicable date, or, if there have been no
sales on any such exchange on any day, the average of the highest bid and lowest
asked prices on such exchange as of 4:00 p.m., New York time, or, if on any day
the Common Stock is not traded on an exchange, the average of the highest bid
and lowest asked prices on such day in the domestic over-the-counter market as
reported by the National Quotation Bureau, Incorporated or any similar successor
organization, in each such case averaged over a period of thirty (30) days
consisting of the Business Day as of which the Trading Price is being determined
and the twenty-nine (29) consecutive Business Days prior to such day; or
 
(b)  if at any time the Common Stock is not traded on a securities exchange or
quoted in the domestic over-the-counter market, the Trading Price shall be the
fair value thereof, as determined by the Manager.
 
“Transfer” has the meaning set forth in Section 8.01.
 
“Treasury Regulations” means the income tax regulations promulgated under the
Code as amended from time to time or any successor regulations.
 
“True-Up Certificate” has the meaning set forth in Section 4.01(d)

 
11

--------------------------------------------------------------------------------

 
 
“True-Up Date” means the earlier of (i) the date on which both (x) Greenlight
shall have sold an aggregate of 9,353,500 (as such number may be adjusted for
stock splits, stock dividends, recapitalizations, reorganization and other
similar events) or more shares of Common Stock after the IPO Effective Time and
(y) Third Point shall have sold an aggregate of 4,676,750 (as such number may be
adjusted for stock splits, stock dividends, recapitalizations, reorganization
and other similar events) or more shares of Common Stock after the IPO Effective
Time and (ii) the expiration of five years from the IPO Effective Time.  For
purposes of this definition, the word “sold” shall include any pledge, sale,
contract to sell, or the grant of any option, right or warrant to purchase, or
other disposition or transfer for value of, or the entry into any swap or other
agreement that transfers, in whole or in part, the economic consequences of
ownership of, shares of Common Stock.
 
“True-Up Value” means a dollar amount equal to the aggregate Individual Sale
Company Valuations.
 
“Trued-Up Units” means, for each Member, the number of Common Units that would
have been issued to such Member under Section 4.1(a) of the A&R LLC Agreement,
assuming that:
 
(a)  the IPO had occurred on the True-Up Date, rather than on June 19, 2007;
 
(b)  the date of distribution for purposes of such Section 4.1(a) is the True-Up
Date, rather than June 19, 2007, such that (i) the A/B Unit Preferred Return,
(ii) the M Unit Preferred Return, and (iii) the preferred return referred to in
Section 4.1(a)(vii) of the A&R LLC Agreement, shall each be deemed to accrue
through the True-Up Date, rather than only through June 19, 2007;
 
(c)  the valuation applied for purposes of such Section 4.1(a) was equal to the
True-Up Value, rather than $241,500,000 (the value applied at the IPO Effective
Time);
 
(d)  (i) each of the A Unit Percentages, B Unit Percentages, M Unit Percentages,
A/B Unit Percentages, C Unit Percentages, the A/B/M Unit Percentages and C/D
Unit Percentages (each as defined in the A&R LLC Agreement) are the same for
each Member as they were on June 19, 2007, and (ii) no Transfers of Common Units
had taken place from and after June 19, 2007; and
 
(e)  no distributions have ever been made pursuant to Section 4.1(a) of the A&R
LLC Agreement.
 
“Unit” means the Common Units, Preferred Units; provided that any class of Units
issued shall have relative rights, powers and duties set forth in this Agreement
and any LLC Interest represented by such class of Units shall be determined in
accordance with such relative rights, powers and duties.

 
12

--------------------------------------------------------------------------------

 
 
“Unit Percentage” means, with respect to any Member, a fraction (expressed as a
percentage) established at the time of determination by dividing (i) the number
of Units held by such Member at such time by (ii) the total number of Units held
by all Members at such time.
 
“Withholding Advances” has the meaning set forth in Section 4.06(b).
 
SECTION 1.02.  Usage Generally; Interpretation.  Whenever the context may
require, any pronoun includes the corresponding masculine, feminine and neuter
forms.  Words in the singular or the plural include the plural or the singular,
as the case may be.  The use of the word “or” is not exclusive.  All references
herein to the preamble, Articles, Sections, Subsections, paragraphs, Exhibits
and Schedules shall be deemed to be references to the preamble, Articles,
Sections, Subsections, paragraphs, Exhibits and Schedules of this Agreement
unless the context otherwise requires.  The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement.  Unless otherwise expressly provided
herein, any statute or law defined or referred to herein means such statute or
law as from time to time amended, modified or supplemented, including by
succession of comparable successor statutes.  Except to the extent a provision
of this Agreement expressly incorporates federal income tax rules by reference
to sections of the Code or Treasury Regulations or is expressly prohibited or
ineffective under the Delaware Act, this Agreement shall govern, even when
inconsistent with, or different from, the provisions of the Delaware Act or any
other law or rule.
 
ARTICLE II

 
Organizational and Other Matters
 
SECTION 2.01.  Formation and Continuation of LLC; Effective Time.  The LLC was
formed on January 25, 2006, pursuant to the provisions of the Delaware Act, and
the Members hereby agree to continue the LLC as a limited liability company
pursuant to the Delaware Act, upon the terms and subject to the conditions set
forth in this Agreement.  Upon consummation of the Private Placement, (a) this
Agreement shall become effective (the “Effective Time”) immediately and without
any further action on the part of any party hereto and (b) the terms, rights and
obligations under the Existing LLC Agreement shall cease.  As of the Effective
Time, (a) the Units under the Existing LLC Agreement shall be automatically
converted into Common Units and (b) the holders of Units under the Existing LLC
Agreement will be entitled to receive Preferred Units in amounts as are
determined in accordance with the terms of the Private Placement (which amounts
are set forth on Schedule B).  Also at the Effective Time, the Corporation will
contribute all proceeds of the Rights Offering to the LLC, and the LLC will
issue to the Corporation a number of Preferred Units equal to the number of
Depositary Shares that the Corporation issued in the Rights Offering (which
amount is also set forth on Schedule B). Also as of the Effective Time, in
accordance with Section 7.11 and pursuant to the Preferred Stock Conversion, all
Preferred Units shall automatically convert into Common Units, on a one-for-one
basis, with the result that the Members as of the Effective Time hold the Common
Units set forth on Schedule B, and the holders of the Preferred Units so
converted will also receive one share of Class B Common Stock for each Common
Unit received upon such conversion.  An authorized officer or representative of
the LLC shall file and record any amendments and/or restatements to the
Certificate and such other documents as may be required or appropriate under the
laws of the State of Delaware and of any other jurisdiction in which the LLC may
conduct business.  The LLC shall, upon request, provide any Member with copies
of each such document as filed and recorded.

 
13

--------------------------------------------------------------------------------

 
 
SECTION 2.02.  Limited Liability Company Agreement.  The Members agree that this
Agreement serves the purpose of establishing the affairs of the LLC and the
conduct of its business in accordance with the provisions of the Delaware
Act.  The Members hereby agree that during the term of the LLC set forth in
Section 2.06 the rights and obligations of the Members with respect to the LLC
will be determined in accordance with the terms and conditions of this Agreement
and, except where the Delaware Act provides that such rights and obligations
specified in the Delaware Act shall apply “unless otherwise provided in a
limited liability company agreement” or words of similar effect and such rights
and obligations are set forth in this Agreement, the Delaware Act; provided that
notwithstanding the foregoing, Section 18-210 of the Delaware Act (entitled
“Contractual Appraisal Rights”) shall not apply to or be incorporated into this
Agreement.
 
SECTION 2.03.  Name.  The name of the LLC shall be “BioFuel Energy, LLC.”  The
Manager in its sole discretion may change the name of the LLC at any time and
from time to time.  Notification of any such change shall be given to all
Members.  The LLC’s business may be conducted under its name and/or any other
name or names deemed advisable by the Manager.
 
SECTION 2.04.  Purpose.  The purpose and the business of the LLC shall be to
engage in any lawful business for which a limited liability company may be
organized under the Delaware Act.  The LLC shall have any and all powers
necessary or desirable to carry out the purposes and business of the LLC, to the
extent that the same may be lawfully exercised by limited liability companies
under the Delaware Act.
 
SECTION 2.05.  Principal Office; Registered Office.   The principal office of
the LLC shall be located at 1600 Broadway, Suite 2200, Denver, CO 80202, or at
such other place as the Manager may from time to time designate, and all
business and activities of the LLC shall be deemed to have occurred at its
principal office.  The LLC may maintain offices at such other place or places as
the Manager deems advisable.  The address of the registered office of the LLC in
the State of Delaware shall be as set forth in the Certificate and the
registered agent for service of process on the LLC in the State of Delaware at
such registered office shall be Corporation Service Company.
 
SECTION 2.06.  Term.  The term of the LLC shall continue in existence until
termination and dissolution thereof in accordance with the provisions of
Article IX.

 
14

--------------------------------------------------------------------------------

 
 
SECTION 2.07.  Foreign Qualification.  Prior to the LLC’s conducting business in
any jurisdiction other than Delaware, the Manager shall cause the LLC to comply,
to the extent procedures are available and those matters are reasonably within
the control of the Officers, with all requirements necessary to qualify the LLC
as a foreign limited liability company in that jurisdiction.  At the request of
the Manager or any Officer, each Member shall execute, acknowledge, swear to and
deliver any or all certificates and other instruments conforming with this
Agreement that are necessary or appropriate to qualify, continue and terminate
the LLC as a foreign limited liability company in all such jurisdictions in
which the LLC may conduct business.
 
SECTION 2.08.  Tax Classification of LLC.  The Members intend that the LLC shall
be treated as a partnership for federal and state or local income tax purposes,
and that each Member and the LLC shall file all tax returns and shall otherwise
take all tax and financial reporting positions in a manner consistent with such
treatment.
 
ARTICLE III

 
Management
 
SECTION 3.01.  Sole Manager.  The Members shall not manage and control the
business and affairs of the LLC, except for situations in which the approval of
the Members is required by this Agreement or by non-waivable provisions of
applicable law.  The Manager shall exclusively manage and control the LLC’s
business, affairs and day-to-day operations and, in such capacity, shall be the
“manager” of the LLC within the meaning of the Delaware Act.
 
SECTION 3.02.  Authority of the Sole Manager.  Except for situations in which
the approval of the Members is otherwise required by this Agreement, or by
non-waivable provisions of applicable law, (i) the powers of the LLC shall be
exercised by or under the sole, absolute and exclusive direction of the Manager,
(ii) the Manager may make all decisions and take all actions for the LLC not
otherwise provided for in this Agreement, and (iii) the Manager shall possess
all powers necessary, convenient or appropriate to carry out the business of the
LLC, including doing all things and taking all actions necessary to carry out
the terms and provisions of this Agreement (and is hereby authorized and
directed, on behalf of the LLC and in accordance with Section 18-404(c) of the
Delaware Act, to do all such things and to take all such actions without any
further act, vote, consent or approval of any Member or the Board, unless
otherwise specifically required by this Agreement).
 
SECTION 3.03.  Authority of Members.  In all matters relating to or arising out
of the conduct of the operation of the LLC, the decision of the Manager shall be
the decision of the LLC.  Except as required or permitted by applicable law, or
expressly provided in the ultimate sentence of this Section 3.03 or by separate
agreement with the LLC, no Member who is not also the Manager (and acting in
such capacity) shall take any part in the management or control of the operation
or business of the LLC in its capacity as a Member, nor shall any Member who is
not also the Manager (and acting in such capacity) have any right, authority or
power to act for or on behalf of or bind the LLC in his or its capacity as a
Member in any respect or assume any obligation or responsibility of the LLC or
of any other Member.  Notwithstanding the foregoing, the LLC may employ one or
more Officers from time to time, and such Officers, in their capacity as
employees of the LLC, may take part in the control and management of the
business of the LLC to the extent such authority and power to act for or on
behalf of the LLC has been delegated to them by the Manager.

 
15

--------------------------------------------------------------------------------

 
 
SECTION 3.04.  Removal and Replacement of Manager.  The Manager may not be
removed or replaced at any time with or without the consent of the Manager.
 
SECTION 3.05.  Reliance by Third Parties.  Any Person dealing with the LLC,
other than a Member, may rely on the authority of the Manager (or any Officer
authorized by the Manager) in taking any action in the name of the LLC without
inquiry into the provisions of this Agreement or compliance herewith, regardless
of whether that action actually is taken in accordance with the provisions of
this Agreement.  Every agreement, instrument or document executed by the Manager
(or any Officer authorized by the Manager) in the name of the LLC with respect
to any business or property of the LLC shall be conclusive evidence in favor of
any Person relying thereon or claiming thereunder that (i) at the time of the
execution or delivery thereof, this Agreement was in full force and effect,
(ii) such agreement, instrument or document was duly executed according to this
Agreement and is binding upon the LLC and (iii) the Manager or such Officer was
duly authorized and empowered to execute and deliver such agreement, instrument
or document for and on behalf of the LLC.
 
SECTION 3.06.  Officers.  (a)  Designation and Appointment.  The officers of the
Corporation shall automatically be designated and appointed as Officers of the
LLC, with titles, duties and authority corresponding to the titles, duties and
authority held by such Officers in their capacity as officers of the
Corporation, and with no specific action required by the Manager in order to
appoint such persons.  In addition, the Manager may (but need not), from time to
time, designate and appoint one or more persons as additional Officers of the
LLC.  No Officer need be a resident of the State of Delaware or a Member.  Any
additional Officers so designated shall have such authority and perform such
duties as the Manager may, from time to time, delegate to them, and no Officer
shall be deemed to be a Manager as a result of his or her status as an
Officer.  The Manager may assign titles to particular Officers and create
officer positions in its discretion.  Unless the Manager otherwise decides, if
the title is one commonly used for officers of a business corporation, the
assignment of such title shall constitute the delegation to such Officer of the
authority and duties that are normally associated with that office, subject to
any specific delegation of authority and duties made to such Officer by the
Corporation or by the Manager pursuant to this Section 3.06(a).  Each Officer
shall hold office until such Officer’s successor shall be duly designated and
shall qualify or until such Officer’s death or until such Officer shall resign
or shall have been removed in the manner hereinafter provided.  Any number of
offices may be held by the same individual.  The salaries or other compensation,
if any, of the Officers and agents of the LLC shall be fixed from time to time
by the Corporation or the Manager, as applicable.

 
16

--------------------------------------------------------------------------------

 
 
(b)  Resignation/Removal.  Any Officer (subject to any contract rights available
to the LLC, if applicable) may resign as such at any time.  Such resignation
shall be made in writing and shall take effect at the time specified therein, or
if no time be specified, at the time of its receipt by the Manager.  The
acceptance of a resignation shall not be necessary to make it effective, unless
expressly so provided in the resignation.  Any Officer may be removed as such,
either with or without cause, by the Manager in its discretion at any time;
provided, however, that such removal shall be without prejudice to the contract
rights, if any, of the individual so removed.  Designation of an Officer shall
not of itself create contract rights.  Any vacancy occurring in any office of
the LLC may be filled by the Manager.
 
ARTICLE IV
  
Distributions and Allocations
 
SECTION 4.01.  Distributions.  (a)  After all Bridge Preferred Distributions
have been made pursuant to Section 4.01(g), the Manager, in its discretion, may
authorize distributions by the LLC to the Members (including in the event of an
extraordinary dividend, refinancing, recapitalization, merger or other
restructuring transaction), which distributions shall be made pro rata in
accordance with the Members’ respective Unit Percentages.
 
(b)  At the IPO Effective Time, each Management Member (other than Edelman)
deposited with the Escrow Agent one-half of the number of IPO Effective Time
Units issued to such Management Member in respect of the C Units and/or D Units
held by such Management Member under the A&R LLC Agreement, together with an
equal number of shares of Class B Stock (collectively, the “Escrowed
Securities”).  The Escrowed Securities are held by the Escrow Agent pursuant to
the terms of the Escrow Agreement.
 
(c)  Greenlight and Third Point shall provide to the Manager within five
Business Days after the True-Up Date a certificate setting forth (i) the date of
each Greenlight/Third Point Sale, (ii) the price per share of Common Stock sold
by Greenlight and/or Third Point in such Greenlight/Third Point Sale, (iii) the
number of shares of Common Stock sold by Greenlight and/or Third Point in such
Greenlight/Third Point Sale, (iv) the number of Common Units and number of
shares of Common Stock held by each of Greenlight and Third Point as of the
True-Up Date, if any (and the number of shares that are deemed to have been sold
on the True-Up Date for purposes of this Section 4.01(c)), and (v) the Trading
Price as of the True-Up Date.
 
(d)  Within ten Business Days after the True-Up Date, Greenlight shall prepare,
in consultation with the Manager, Third Point and the Management Members, and
deliver to each of the Manager, Third Point and each Management Member a
certificate (the “True-Up Certificate”) setting forth the True-Up Value and each
Management Member’s IPO Effective Time Units, Trued-Up Units and the related
Excess Amount or Shortfall Amount, as applicable.  The True-Up Certificate shall
set forth computations and other information in reasonable detail sufficient to
demonstrate the calculation of such amounts.  Each of the Manager, Third Point
and each Management Member shall assist Greenlight in the preparation of the
True-Up Certificate as reasonably requested by Greenlight.

 
17

--------------------------------------------------------------------------------

 

 
(i) The True-Up Certificate shall become final and binding upon the parties upon
the tenth Business Day following the receipt by the Manager, Third Point and the
Management Members of the True-Up Certificate, unless the Manager, Third Point
or a Management Member gives written notice of its disagreement with the True-Up
Certificate (a “Notice of Disagreement”) to Greenlight, with a copy to the
Manager, prior to such date.  Any Notice of Disagreement shall specify in
reasonable detail the nature of any disagreement so asserted.  If a Notice of
Disagreement is received by Greenlight and the Manager in a timely manner, then
the True-Up Certificate shall become final and binding upon the parties upon the
earlier of (A) the date that the Manager, Greenlight, Third Point and the
Management Members resolve in writing any differences they have with respect to
the matters specified in the Notice of Disagreement or (B) the date any disputed
matters are finally resolved in writing by the Accounting Firm.
 
(ii) During the ten Business Day-period following the delivery of a Notice of
Disagreement, the Manager, Greenlight, Third Point and the Management Members
shall seek in good faith to resolve in writing any differences that they may
have with respect to the matters specified in the Notice of Disagreement.  At
the end of such ten Business Day-period, Greenlight and the Manager shall submit
to an independent accounting firm (the “Accounting Firm”) for arbitration any
and all matters that remain in dispute and were included in the Notice of
Disagreement.  The Accounting Firm shall be such nationally recognized
independent public accounting firm as shall be agreed upon by the Manager,
Greenlight, Third Point and the Management Members in writing.  Judgment may be
entered upon the determination of the Accounting Firm in any court having
jurisdiction over the party or parties against which such determination is to be
enforced.
 
(e)  In the event that:
 
(i) a Management Member’s IPO Effective Time Units are greater than such
Management Member’s Trued-Up Units (the excess being the “Excess Amount”), then
 
(A)  with respect to such Management Member (other than Edelman), a number of
Common Units equal to the product of (A) the Greenlight/Third Point Specified A
Unit Percentage and (B) the lesser of (x) the Excess Amount and (y) the number
of such Management Member’s Escrowed Securities, shall be released and
distributed in accordance with the Escrow Agreement to Greenlight and Third
Point pro rata based on their respective Specified A Unit Percentages, and all
of such Management Member’s Escrowed Securities that are not required to be
distributed to Greenlight or Third Point shall be released and distributed to
such Management Member in accordance with the Escrow Agreement; and


 
18

--------------------------------------------------------------------------------

 
 
(B)  with respect to Edelman, he shall either (x) distribute a number of Common
Units equal to Edelman’s Excess Amount to Greenlight and Third Point pro rata
based on their respective Specified A Unit Percentages, or (y) pay an amount in
cash equal to the product of (i) Edelman’s Excess Amount, multiplied by (ii) the
Trading Price as of the date of payment, to Greenlight and Third Point pro rata
based on their respective Specified A Unit Percentages; and
 
(ii) a Management Member’s IPO Effective Time Units are less than such
Management Member’s Trued-Up Units (the shortfall being the “Shortfall Amount”),
then both:
 
(A)  Greenlight and Third Point shall deliver to such Management Member either
(or any combination of):
 
(x)   a number of Common Units equal to the product of (I) such Management
Member’s Shortfall Amount, multiplied by (II) Greenlight’s or Third Point’s
applicable Specified A Unit Percentage; or
 
(y)   an amount in cash equal to the product of (I) such Management Member’s
Shortfall Amount, multiplied by (II) the Trading Price as of the date of
payment, multiplied by (III) Greenlight’s or Third Point’s applicable
Specified A Unit Percentage; and
 
(B)  all of such Management Member’s Escrowed Securities shall be released and
delivered to such Management Member in accordance with the Escrow Agreement; and
 
(iii) to the extent a Member is obligated to deliver, or cause to be delivered,
Common Units pursuant to this Section 4.01(e), (I) such Member may deliver, or
cause to be delivered, a number of shares of Common Stock equal to the number of
Common Units required to be delivered in lieu of delivering such Common Units
(or any combination of shares of Common Stock and Common Units) and (II) to the
extent such Member does not deliver shares of Common Stock in accordance with
clause (I) above (and does not deliver cash in lieu of Common Units, if
permitted), shall also deliver with such Common Units a number of shares of
Class B Stock equal to the number of Common Units required to be delivered.
 
(iv) In furtherance of the foregoing, promptly upon the True-Up Certificate
becoming final and binding upon the parties, as provided in this Section 4.01,
the Manager, in consultation with Greenlight and Third Point, shall prepare the
release certificate contemplated by the Escrow Agreement and deliver such
release certificate to the Escrow Agent.


 
19

--------------------------------------------------------------------------------

 
 
(f)  (i) In addition to the foregoing, if the Manager reasonably determines that
the operations of the LLC for a Fiscal Year will give rise to net taxable income
for any of the Members (“Net Taxable Income”), the Manager shall cause the LLC
to distribute Available Cash for purposes of allowing each of the Members to
fund their respective income tax liabilities attributable to the LLC (the “Tax
Distributions”).  The Tax Distributions payable to a Member with respect to any
Fiscal Year shall be computed based upon the Manager’s estimate of the Net
Taxable Income allocable to such Member for such Fiscal Year in accordance with
this Article IV (taking into account the effect of Section 4.04(b)), multiplied
by the Assumed Tax Rate (the “Tax Amount”).  For purposes of computing the Tax
Amount, the effect of any benefit to a Member under Section 743(b) of the Code
will be ignored but any tax credits allocated to a Member for such Fiscal Year
shall be taken into account.  No Tax Distributions shall be made with respect to
the Bridge Preferred LLC Interests.
 
(ii) Tax Distributions shall be calculated and paid no later than one day prior
to each quarterly due date for the payment by corporations of estimated taxes
under the Code in the following manner: (A) for the first quarterly period, 25%
of the Tax Amount, (B) for the second quarterly period, 50% of the Tax Amount,
less the prior Tax Distributions for the Fiscal Year, (C) for the third
quarterly period, 75% of the Tax Amount, less the prior Tax Distributions for
the Fiscal Year and (D) for the fourth quarterly period, 100% of the Tax Amount,
less the prior Tax Distributions for the Fiscal Year.  Following each Fiscal
Year, and no later than one day prior to the due date for the payment by
corporations of income taxes for such Fiscal Year, the Manager shall make an
amended calculation of the Tax Amount for such Fiscal Year (the “Amended Tax
Amount”), and shall cause the LLC to distribute a Tax Distribution, out of
Available Cash, to the extent that the Amended Tax Amount so calculated exceeds
the cumulative Tax Distributions previously made by the LLC in respect of such
Fiscal Year.  If the Amended Tax Amount is less than the cumulative Tax
Distributions previously made by the LLC in respect of the relevant Fiscal Year,
then the difference (the “Credit Amount”) shall be applied against, and shall
reduce, the amount of Tax Distributions made to the Members for subsequent
Fiscal Years.  Within 30 days following the date on which the LLC files a tax
return on IRS Form 1065 (or any successor form), the Manager shall make a final
calculation of the Tax Amount of such Fiscal Year (the “Final Tax Amount”) and
shall cause the LLC to distribute a Tax Distribution, out of Available Cash, to
the extent that the Final Tax Amount so calculated exceeds the Amended Tax
Amount.  If the Final Tax Amount is less than the Amended Tax Amount in respect
of the relevant Fiscal Year, then the difference (“Additional Credit Amount”)
shall be applied against, and shall reduce, the amount of Tax Distributions made
to the Members for subsequent Fiscal Years.  Any Credit Amount and Additional
Credit Amount applied against future Tax Distributions shall be treated as an
amount actually distributed pursuant to this Section for purposes of the
computations herein.  In the event that the Tax Distributions made to a Member
for any Fiscal Year shall be less than the Final Tax Amount for such Member due
to an insufficiency of Available Cash, then such Member shall receive additional
Tax Distributions out of the first Available Cash in subsequent Fiscal Years to
make up for such shortfall.


 
20

--------------------------------------------------------------------------------

 
 
(iii) For the avoidance of doubt, any Tax Distributions distributed to a Member
pursuant to this Section 4.01(f) shall not affect the amount of distributions
that may be made to such Member pursuant to Section 4.01(a).
 
(g)  The LLC shall make priority Distributions to the Bridge Preferred Member
with respect to its Bridge Preferred LLC Interest in an amount equal to the sum
of (i) the Bridge Loan Capital Contribution and (ii) all accrued and unpaid
Bridge Preferred Returns (collectively, the “Bridge Preferred
Distributions”).  The LLC shall make the Bridge Preferred Distributions at such
times and in such amounts so as to enable the Bridge Preferred Member to timely
make all required payments under the Bridge Loan Agreement; provided that any
Bridge Preferred Distributions to be made with the proceeds of the Rights
Offering or the Private Placement shall be made promptly upon receipt of such
proceeds.
 
SECTION 4.02.  Liquidation Distribution.  Distributions made upon Liquidation of
the LLC shall be made as provided in Section 9.02.
 
SECTION 4.03.  Limitations on Distribution.  Notwithstanding any provision to
the contrary contained in this Agreement, the Manager shall not authorize a
distribution to any Member if such distribution would violate Section 18-607 of
the Delaware Act or other applicable law.
 
SECTION 4.04.  Allocations.  (a)  Net Income and Net Loss.  Except as otherwise
provided in this Agreement, Net Income and Net Loss (and, to the extent
necessary, individual items of income, gain, loss, deduction or credit) of the
LLC shall be allocated among the Members in a manner such that, after giving
effect to the special allocations set forth in Section 4.05, the Capital
Accounts of all Members, immediately after making such allocation, are, as
nearly as possible, equal to the Distributions that would be made to such Member
if the LLC were dissolved, its affairs wound up and its assets sold for cash
equal to their Book Value, all LLC liabilities were satisfied (limited with
respect to each nonrecourse liability to the Book Value of the assets securing
such liability) and the net assets of the LLC were distributed in accordance
with Section 4.01(a) to the Members immediately after making such
allocation.  If the application of the foregoing allocation provision results in
unintended consequences as determined by the Manager, then the Manager shall
have the authority to direct the LLC’s accountants or other Persons responsible
for maintaining the Members’ Capital Accounts to make such curative or remedial
allocations as may be deemed appropriate by the Manager, provided that the
general effect of such allocations is consistent with Section 704(b) of the Code
and the Treasury Regulations thereunder.  In determining Net Income and Net
Loss, the Bridge Preferred Return shall be treated as a “guaranteed payment”
described in Section 707(c) of the Code.


 
21

--------------------------------------------------------------------------------

 
 
(b)  Tax Allocations.  For federal, state and local income tax purposes, items
of income, gain, loss, deduction and credit shall be allocated to the Members in
accordance with the allocations of the corresponding items for Capital Account
purposes under Sections 4.01(a) and 4.05, except that tax items attributable to
each asset with respect to which there is a difference between tax basis and
Book Value will be allocated in accordance with Section 704(c) of the Code and
the Treasury Regulations thereunder.  Such allocations shall be made using any
reasonable method specified in Treasury Regulation Section 1.704-3 as the Tax
Matters Member determines reasonably and in good faith; provided that with
respect to the assets contributed by Cargill the Tax Matters Member shall use
either (i) the traditional method with curative allocations or (ii) the remedial
method.
 
SECTION 4.05.  Special Allocations.  (a)  Minimum Gain
Chargeback.  Notwithstanding any other provision of Section 4.04, if there is a
net decrease in Minimum Gain or Nonrecourse Debt Minimum Gain (determined in
accordance with the principles of Treasury Regulation Sections 1.704-2(d) and
1.704-2(i)) during any Taxable Year, the Members shall be specially allocated
items of Net Income for such year (and, if necessary, subsequent years) in an
amount equal to their respective shares of such net decrease during such year,
determined pursuant to Treasury Regulation Sections 1.704-2(g) and
1.704-2(i)(5).  The items to be so allocated shall be determined in accordance
with Treasury Regulation Sections 1.704-2(f), 1.704-2(i)(4),
1.704-2(j)(2).  This Section 4.05(a) is intended to comply with the minimum gain
chargeback requirements in such Treasury Regulation Sections and shall be
interpreted consistently therewith; including that no chargeback shall be
required to the extent of the exceptions provided in Treasury Regulation
Sections 1.704-2(f) and 1.704-2(i)(4).
 
(b)  Qualified Income Offset.  In the event any Member unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Net Income shall be
specially allocated to such Member in an amount and manner sufficient to
eliminate the Adjusted Capital Account Deficit created by such adjustments,
allocations or distributions as promptly as possible; provided that an
allocation pursuant to this Section 4.05(b) shall be made if and only to the
extent that such Member would have an Adjusted Capital Account Deficit after all
other allocations provided for in Section 4.01 and this Section 4.05 have been
tentatively made as if this Section 4.05(b) were not in the Agreement.  This
Section 4.05(b) is intended to comply with the “qualified income offset”
requirement in such Treasury Regulation Section and shall be interpreted
consistently therewith.
 
(c)  Nonrecourse Liabilities.  For purposes of Treasury Regulation
Section 1.752-3(a), any Member’s interests in LLC profits shall be in proportion
with the respective Unit Percentage.
 
(d)  Nonrecourse Deductions.  Any Member nonrecourse deductions (as defined in
Treasury Regulation Section 1.704-2(i)(1) and (2)) for any Fiscal Period shall
be allocated to the Member who bears the economic risk of loss with respect to
the liability to which such Member nonrecourse deductions are attributable in
accordance with Treasury Regulation Section 1.704-2(i)(1).  Nonrecourse
Deductions (as such term is defined in Treasury Regulation
Sections 1.704-2(b)(1) and 1.704-2(c)) of the LLC shall be allocated to the
Members in proportion with the respective Unit Percentage.


 
22

--------------------------------------------------------------------------------

 
 
(e)  Section 754 Adjustment.  To the extent an adjustment to the adjusted tax
basis of any Company asset pursuant to Sections 734(b) or 743(b) of the Code is
required, pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be
taken into account in determining the Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such gain or loss shall be specially allocated to the
Members in a manner consistent with the manner in which their Capital Accounts
are required to be adjusted pursuant to such regulation.
 
(f)  Ordering Rules.  Notwithstanding anything to the contrary in this
Agreement, allocations for any Fiscal Year or other period of nonrecourse
deductions or of items required to be allocated pursuant to the minimum gain
chargeback requirements contained in Section 4.05 shall be made before any other
allocations hereunder.
 
SECTION 4.06.  Tax Withholding; Withholding Advances.  (a)  Tax Withholding.  If
requested by the Manager, each Member shall deliver to the
LLC:  (i) documentation in form reasonably satisfactory to the Manager that the
applicable Member is not subject to withholding under the provisions of any
federal, state, local, foreign or other law; and/or (ii) any other form or
instrument reasonably requested by the Manager relating to any Member’s status
under such law.  In the event that a Member fails or is unable to deliver to the
Manager the documentation described in subclause (i) of this clause (a), the
Manager will withhold amounts from such Member in accordance with
Section 4.06(b) (relating to Withholding Advances).
 
(b)  Withholding Advances – General.  To the extent the LLC is required by law
to withhold or to make tax payments on behalf of or with respect to any Member
(e.g., backup withholding) (“Withholding Advances”), the Manager may withhold
such amounts and make such tax payments as so required; provided that, unless
such withholding or payment is required by law or regulation to be made in a
lesser amount of time, the Manager shall provide not less than ten (10) Business
Days’ notice to the applicable Member prior to making such withholding or
payment.
 
(c)  Repayment of Withholding Advances.  Any Withholding Advances made on behalf
of a Member that are not satisfied by withholding from cash distributable to
such Member, plus interest thereon at a rate equal to the prime rate announced
by Citibank, N.A. as of the date of such Withholding Advances plus two percent
(2%) per annum, shall (i) be paid by the Member on whose behalf such Withholding
Advances were made on demand by the LLC or (ii) with the consent of the Manager
in its sole discretion be repaid by reducing the amount of the current or next
succeeding Distribution or Distributions which would otherwise have been made to
such Member or, if such Distributions are not sufficient for that purpose, by so
reducing the proceeds of liquidation otherwise payable to such Member.  Whenever
repayment of a Withholding Advance by a Member is made as described in
clause (ii) above, for all other purposes of this Agreement such Member shall be
treated as having received all the applicable Distributions unreduced by the
amount of such Withholding Advance and interest thereon.


 
23

--------------------------------------------------------------------------------

 
 
(d)  Withholding Advances – Reimbursement of Liabilities.  Each Member hereby
agrees to reimburse the LLC for any liability with respect to Withholding
Advances (including interest thereon) required or made on behalf of or with
respect to such Member (including penalties imposed with respect thereto).
 
ARTICLE V

 
Capital Contributions; Capital Accounts; Tax Matters
 
SECTION 5.01.  Capital Contributions.
 
(a)  The Members have made, on or prior to the date hereof, Capital
Contributions and have acquired the number and class of Units as specified
opposite their respective names on Schedule B, which shall be updated by the
Manager from time to time as appropriate.
 
(b)  The Bridge Preferred Member has made, on September 24, 2010, a Capital
Contribution (the “Bridge Loan Capital Contribution”) to the LLC in exchange for
the Bridge Preferred LLC Interest in an amount equal to the Bridge Loan
Principal Amount.
 
SECTION 5.02.  No Additional Capital Contributions.  No Member (x) shall be
required to make additional Capital Contributions to the LLC without the prior
written consent of such Member or (y) shall, except as otherwise provided in
this Article, be permitted to make additional Capital Contributions to the LLC
without the consent of the Manager.
 
SECTION 5.03.  Capital Accounts.  (a)  The LLC shall maintain on its books and
records a separate capital account for each Member according to the rules of
Treasury Regulation Section 1.704-1(b) (each such account, a “Capital
Account”).  The amount in the Capital Account of any Member at any time shall be
equal to the sum of:
 
(i) the amount of such Member’s Capital Contributions, plus
 
(ii) the amount of Net Income allocated to such Member pursuant to Section 4.04
or any items in the nature of income or gain which are specially allocated
pursuant to Section 4.05; plus
 
(iii) the amount of any LLC liabilities that are assumed by such Member (other
than liabilities that are secured by any LLC property distributed to such Member
that the Member is considered to assume or take subject to Section 752 of the
Code)
 
and the sum of subsections (i) through (iii) shall be reduced by the sum of:


 
24

--------------------------------------------------------------------------------

 
 
(iv) the amount of Net Losses allocated to such Member pursuant to Section 4.04
or any items in the nature of expenses or losses which are specially allocated
pursuant to Section 4.05; plus
 
(v) the amount of cash and the Book Value of property, if any, distributed to
such Member by the LLC (net of liabilities secured by such distributed property
that such Member is considered to assume or take subject to Section 752 of the
Code); plus
 
(vi) the amount of any liabilities of such Member that are assumed by the LLC
(other than liabilities that are secured by any property contributed by such
Member to the LLC).
 
(b)  (i) The Manager shall adjust the Book Values and Capital Account balances
as of the IPO Effective Time in accordance with Treasury Regulation Section
1.704-1(b)(2)(iv)(f)-(g) based upon the price of the Common Stock in the IPO and
(ii) the Manager may adjust the Book Values and Capital Account balances in
connection with any subsequent event described in Treasury Regulation Section
1.704-1(b)(2)(iv)(f); provided, however, that the Manager shall so adjust the
Book Values and Capital Account balances if the aggregate amount of such an
adjustment would be material.
 
(c)  In the event that any Person is transferred Units of a Member in accordance
with the provisions of Article VIII, such Person shall succeed to the Capital
Account of the transferor Member to the extent the Capital Account relates to
the transferred interest (or a portion thereof).
 
SECTION 5.04.  Negative Capital Accounts.  No Member shall be required to pay to
any other Member or the LLC the amount of any deficit or negative balance that
may exist from time to time in such Member’s Capital Account (including upon
Liquidation).
 
SECTION 5.05.  Loans From Members.  Loans by Members to the LLC shall not be
considered Capital Contributions.  If any Member shall loan funds to the LLC in
excess of the amounts required hereunder to be contributed by such Member to the
capital of the LLC, the making of such loans shall not result in any increase in
the amount of the Capital Account of such Member.  The amount of any such loans
shall be a debt of the LLC to such Member and shall be payable or collectible in
accordance with the terms and conditions upon which such loans are made.
 
SECTION 5.06.  Preparation of Tax Returns.  The Manager shall cause the LLC to
accurately prepare and timely file all tax returns required to be filed by the
LLC and its Subsidiaries.  In furtherance of the foregoing, the LLC shall
provide the Members with estimated Schedule K-1s by March 15 of each calendar
year, which shall address the immediately preceding year.


 
25

--------------------------------------------------------------------------------

 


SECTION 5.07.  Tax Elections.  The Manager shall cause the LLC and any
Subsidiary that is a partnership for tax purposes to make an election pursuant
to Section 754 of the Code (and any comparable elections under the applicable
state and local tax laws) to adjust the tax basis of its assets in connection
with transfers of Units.  Except as otherwise expressly provided herein, the
Manager shall, in its sole discretion, determine whether to make or revoke any
available election pursuant to the Code (or any state or local tax laws).  Each
Member will upon request supply any information reasonably necessary to give
proper effect to any election.
 
SECTION 5.08.  Tax Matters Member.  The Manager is hereby designated the “Tax
Matters Member” and is authorized and required to represent the LLC (at the
LLC’s expense) in connection with all examinations of the LLC’s affairs by tax
authorities, including resulting administrative and judicial proceedings, and to
expend LLC funds for professional services reasonably incurred in connection
therewith.  Each Member agrees to cooperate with the LLC and the Tax Matters
Member, and to do or refrain from doing any or all things reasonably requested
by the LLC with respect to the conduct of such proceedings, including providing
the Tax Matters Member with such information as the Tax Matters Member may
reasonably request.  The Tax Matters Member shall keep all Members fully
informed of the progress of any examinations, audits or other proceedings.  Each
Member may, at its own expense, participate in any meetings with the relevant
tax authorities.
 
ARTICLE VI

 
Books, Records, Accounting and Reports
 
SECTION 6.01.  Records and Accounting.  The LLC shall keep, or cause to be kept,
appropriate books and records with respect to the LLC’s business, including all
books and records necessary to provide any information, lists and copies of
documents required to be provided pursuant to applicable laws.  All matters
concerning (i) the determination of the relative amount of allocations and
distributions among the Members pursuant to Article IV and (ii) accounting
procedures and determinations, and other determinations not specifically and
expressly provided for by the terms of this Agreement, shall be determined by
the Manager, whose determination shall be final and conclusive as to all of the
Members absent manifest clerical error.
 
SECTION 6.02.  Fiscal Year.  The fiscal year (the “Fiscal Year”) of the LLC for
financial statement and federal income tax purposes shall be the same and shall,
except as otherwise required in accordance with the Code, end on December 31.
 
ARTICLE VII

 
LLC Units
 
SECTION 7.01.  Units.   LLC Interests, other than the Bridge Preferred LLC
Interest, shall be represented by Units.  The authorized Units which the LLC has
authority to issue consist of 140,000,000 Common Units and 100,000,000 Preferred
Units.  The Manager may establish other classes from time to time in accordance
with such procedures and subject to such conditions and restrictions as the
Manager shall determine from time to time.  Except as expressly provided in this
Agreement to the contrary, any reference to “Units” shall include any other
classes that may be established in accordance with this Agreement.  All Units of
a particular class shall have identical rights in all respects as all other
Units of such class, except in each case as otherwise specified in this
Agreement.


 
26

--------------------------------------------------------------------------------

 
 
SECTION 7.02.  Cargill Stock Payment.  Concurrent with the issuance of
Depositary Shares to Cargill in connection with the Cargill Stock Payment, the
LLC will issue to the Corporation a number of Preferred Units equal to the
number of Depositary Shares issued to Cargill and such issuance shall be
reflected on the register of the LLC.
 
SECTION 7.03.  Register.  The register of the LLC shall be the definitive record
of ownership of each Unit and all relevant information with respect to each
Member.  Unless the Manager shall determine otherwise, Units shall be
certificated as provided in Section 7.10, 7.11 or 7.12, as applicable, and
recorded in the books and records of the LLC.
 
SECTION 7.04.  Splits, Distributions and Reclassifications of Common Stock.  The
LLC shall not in any manner subdivide (by any Unit split, Unit distribution,
reclassification, recapitalization or otherwise) or combine (by reverse Unit
split, reclassification, recapitalization or otherwise) the outstanding Units
unless an identical event is occurring with respect to the Common Stock. In the
event of any such subdivision or combination of the Common Stock, the Units
shall automatically be subdivided or combined concurrently with and in the same
manner as the Common Stock.  The register of the LLC shall be adjusted
accordingly and on a timely basis.
 
SECTION 7.05.  Splits, Distributions and Reclassifications of Series A
Non-Voting Convertible Preferred Stock.  The LLC shall not in any manner
subdivide (by any Preferred Unit split, Preferred Unit distribution,
reclassification, recapitalization or otherwise) or combine (by reverse
Preferred Unit split, reclassification, recapitalization or otherwise) the
outstanding Preferred Units unless an identical event is occurring with respect
to the Series A Non-Voting Convertible Preferred Stock. In the event of any such
subdivision or combination of the Series A Non-Voting Convertible Preferred
Stock, the Preferred Units shall automatically be subdivided or combined
concurrently with and in the same manner as the Series A Non-Voting Convertible
Preferred Stock. The register of the LLC shall be adjusted accordingly and on a
timely basis.
 
SECTION 7.06.  Cancellation of Common Stock and Units.  At any time a share of
Common Stock is redeemed, repurchased, acquired, cancelled or terminated by the
Corporation, one Common Unit registered in the name of the Manager will hereby
automatically be cancelled for no consideration by the LLC so that the number of
Common Units held by the Corporation at all times equals the number of shares of
Common Stock outstanding.  The register of the LLC shall be adjusted accordingly
and on a timely basis.


 
27

--------------------------------------------------------------------------------

 


SECTION 7.07.  Incentive Plans.  At any time the Corporation issues a share of
Common Stock pursuant to an Incentive Plan (whether pursuant to the exercise of
a stock option or the grant of a restricted share award or otherwise), the
following shall occur:  (a) the Corporation shall be deemed to contribute to the
capital of the LLC an amount of cash equal to the current per share market price
of a share of Common Stock on the date such share is issued (or, if earlier, the
date the related option is exercised) and the Capital Account of the Corporation
shall be adjusted accordingly; (b) the LLC shall be deemed to purchase from the
Corporation a share of Common Stock for an amount of cash equal to the amount of
cash deemed contributed by the Corporation to the LLC in clause (a) above (and
such share is deemed delivered to its owner under the Incentive Plan); (c) the
net proceeds (including the amount of any payments made on a loan with respect
to a stock purchase award) received by the Corporation with respect to such
share, if any, shall be concurrently transferred and paid to the LLC (and such
net proceeds so transferred shall not constitute a Capital Contribution); and
(d) the LLC shall issue to the Corporation one Common Unit registered in the
name of the Corporation.  The LLC shall retain any net proceeds that are paid
directly to the LLC.
 
SECTION 7.08.  Offerings of Common Stock.  At any time the Corporation issues a
share of Common Stock other than pursuant to an Incentive Plan, the net proceeds
received by the Corporation with respect to such share, if any, shall be
concurrently transferred to the LLC and the LLC shall issue to the Corporation
one Common Unit registered in the name of the Corporation.
 
SECTION 7.09.  Registered Members.  The LLC shall be entitled to recognize the
exclusive right of a Person registered on its records as the owner of Units for
all purposes and shall not be bound to recognize any equitable or other claim to
or interest in Units on the part of any other Person, whether or not it shall
have express or other notice thereof, except as otherwise provided by the
Delaware Act.
 
SECTION 7.10.  Certification and Terms of Common Units.  Each Common Unit shall
be represented by a certificate in the form attached hereto as Schedule D (an
“LLC Common Certificate”) and shall be imprinted with a legend in substantially
the following form, in addition to any applicable legends required under the
Escrow Agreement:
 
“THE UNITS REPRESENTED BY THIS LLC CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE
SECURITIES LAWS (“STATE ACTS”) AND MAY NOT BE SOLD, ASSIGNED, PLEDGED OR
TRANSFERRED OR OTHERWISE DISPOSED OF WITHOUT AN EFFECTIVE REGISTRATION UNDER THE
ACT OR STATE ACTS OR AN EXEMPTION THEREFROM.  THE TRANSFER OF THE UNITS
REPRESENTED BY THIS LLC CERTIFICATE IS SUBJECT TO THE CONDITIONS SPECIFIED IN
THE THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT, DATED AS OF
__, 2011, AS AMENDED AND MODIFIED FROM TIME TO TIME, GOVERNING THE ISSUER (THE
“COMPANY”) AND BY AND AMONG CERTAIN INVESTORS.  A COPY OF SUCH CONDITIONS SHALL
BE FURNISHED BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST AND
WITHOUT CHARGE.”


 
28

--------------------------------------------------------------------------------

 
 
(a)  Upon any issuance of Common Units to any Member in accordance with the
provisions of this Agreement (including upon conversion of any Preferred Units),
the LLC shall issue one or more LLC Common Certificates in the name of such
Member.  Each such LLC Common Certificate shall be denominated in terms of the
number of Common Units evidenced by such LLC Common Certificate and shall be
signed by the Manager on behalf of the LLC.
 
(b)  The LLC shall issue a new LLC Common Certificate in place of any LLC Common
Certificate previously issued if the holder of the Common Units represented by
such LLC Common Certificate, as reflected on the books and records of the LLC:
 
(i) makes proof by affidavit, in form and substance satisfactory to the Manager,
that such previously issued LLC Common Certificate has been lost, stolen or
destroyed;
 
(ii) requests the issuance of a new LLC Common Certificate before the Manager
has notice that such previously issued LLC Common Certificate has been acquired
by a purchaser for value in good faith and without notice of an adverse claim;
 
(iii) if requested by the Manager, delivers to the LLC a bond, in form and
substance satisfactory to the Manager, with such surety or sureties as the
Manager may direct, to indemnify the LLC and the Manager against any claim that
may be made on account of the alleged loss, destruction or theft of the
previously issued LLC Common Certificate; and
 
(iv) satisfies any other reasonable requirements imposed by the Manager and any
applicable requirements under the Escrow Agreement.
 
(c)  Upon a Member’s Transfer of any or all of the Common Units represented by
an LLC Common Certificate in compliance with Article VIII hereof, the transferee
of such Common Units shall deliver such LLC Common Certificate to the Manager
for cancellation, and the Manager shall thereupon issue a new LLC Common
Certificate to such transferee for the Common Units being transferred and, if
applicable, cause to be issued to such transferor a new LLC Common Certificate
for that number of Common Units represented by the canceled LLC Common
Certificate which are not being transferred.
 
(d)  As of the Effective Time, the Units under the Existing LLC Agreement shall
be automatically converted into Common Units and the then existing certificates
for such Units shall continue to be valid in all respects as LLC Common
Certificates.


 
29

--------------------------------------------------------------------------------

 
 
SECTION 7.11.  Certification and Terms of Preferred Units.  Each Preferred Unit
shall be represented by a certificate in the form attached hereto as Schedule E
(an “LLC Preferred Certificate”) and shall be imprinted with a legend in
substantially the following form:
 
“THE UNITS REPRESENTED BY THIS LLC CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE
SECURITIES LAWS (“STATE ACTS”) AND MAY NOT BE SOLD, ASSIGNED, PLEDGED OR
TRANSFERRED OR OTHERWISE DISPOSED OF WITHOUT AN EFFECTIVE REGISTRATION UNDER THE
ACT OR STATE ACTS OR AN EXEMPTION THEREFROM.  THE TRANSFER OF THE UNITS
REPRESENTED BY THIS LLC CERTIFICATE IS SUBJECT TO THE CONDITIONS SPECIFIED IN
THE THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT, DATED AS OF
__, 2011, AS AMENDED AND MODIFIED FROM TIME TO TIME, GOVERNING THE ISSUER (THE
“COMPANY”) AND BY AND AMONG CERTAIN INVESTORS.  A COPY OF SUCH CONDITIONS SHALL
BE FURNISHED BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST AND
WITHOUT CHARGE.”
 
(a)  Upon any issuance of Preferred Units to any Member in accordance with the
provisions of this Agreement, the LLC shall issue one or more LLC Preferred
Certificates in the name of such Member.  Each such LLC Preferred Certificate
shall be denominated in terms of the number of Preferred Units evidenced by such
LLC Preferred Certificate and shall be signed by the Manager on behalf of the
LLC.
 
(b)  The LLC shall issue a new LLC Preferred Certificate in place of any LLC
Preferred Certificate previously issued if the holder of the Units represented
by such LLC Preferred Certificate, as reflected on the books and records of the
LLC:
 
(i) makes proof by affidavit, in form and substance satisfactory to the Manager,
that such previously issued LLC Preferred Certificate has been lost, stolen or
destroyed;
 
(ii) requests the issuance of a new LLC Preferred Certificate before the Manager
has notice that such previously issued LLC Preferred Certificate has been
acquired by a purchaser for value in good faith and without notice of an adverse
claim; and
 
(iii) if requested by the Manager, delivers to the LLC a bond, in form and
substance satisfactory to the Manager, with such surety or sureties as the
Manager may direct, to indemnify the LLC and the Manager against any claim that
may be made on account of the alleged loss, destruction or theft of the
previously issued LLC Preferred Certificate.


 
30

--------------------------------------------------------------------------------

 
 
(c)  Upon a Member’s Transfer of any or all of the Preferred Units represented
by an LLC Preferred Certificate in compliance with Article VIII hereof, the
transferee of such Preferred Units shall deliver such LLC Preferred Certificate
to the Manager for cancellation, and the Manager shall thereupon issue a new LLC
Preferred Certificate to such transferee for the Preferred Units being
transferred and, if applicable, cause to be issued to such transferor a new LLC
Preferred Certificate for that number of Preferred Units represented by the
canceled LLC Preferred Certificate which are not being transferred.
 
(d)  Effective immediately upon the Preferred Stock Conversion, all Preferred
Units shall automatically and without action by the holder or the LLC convert
into Common Units, on a one-for-one basis, and the holders of the Preferred
Units so converted will also receive one share of Class B Common Stock for each
Common Unit received upon conversion.  Upon such conversion, the LLC shall cause
to be issued to each holder of Preferred Units a new LLC Common Certificate for
that number of Common Units to be received upon such conversion.  For purposes
of clarity, any Common Units received upon the conversion of Preferred Units
shall be exchangeable for shares of Common Stock pursuant to Section 8.03.
 
(e)  The LLC will not, without the approval of the holders of at least a
majority of the Preferred Units then outstanding, (i) authorize or issue
additional Preferred Units (provided, however, that no such approval shall be
required in respect of any Preferred Units to be authorized and issued in
connection with the Cargill Stock Payment) or (ii) authorize or issue any other
series of preferred interests or preferred units which are senior or on parity
with respect to liquidation or dividend payments to the Preferred Units
(provided, however, that no such approval shall be required in respect of any
Preferred Units issued in connection with the Private Placement or the Bridge
Preferred LLC Interest outstanding immediately after the Effective Time).  In
addition, notwithstanding anything set forth in Section 11.03, this Agreement
shall not be amended in such a way as would adversely affect the holders of the
Preferred Units, in their capacity as such, without the approval of the holders
of at least a majority of the Preferred Units then outstanding and the Manager
shall not take any action under this Agreement in contravention of this
sentence.
 
ARTICLE VIII

 
Transfer of LLC Interests
 
SECTION 8.01.  Restrictions on Transfer.  No Member may sell, assign, pledge,
transfer or otherwise dispose of all or any portion of such Member’s Units
(whether with or without consideration and whether voluntarily or involuntarily
or by operation of law) (a “Transfer”), unless (i) the prior written consent of
the Manager is obtained, which consent may be given or withheld, or made subject
to such conditions (including the receipt of such legal opinions and other
documents that the Manager may require) as are determined by the Manager, in
each case in the Manager’s sole discretion (ii) such Transfer complies with the
provisions of this Article VIII and the relevant provisions of any agreements to
which the LLC and such Member are parties and (iii) such transfer is accompanied
by the delivery of an endorsed LLC Certificate.  In the event that a Member
transfers any Units pursuant to this Section 8.01, in connection with such
transfer it shall also transfer a pro rata portion of its (i) Capital Account
and (ii) credits for Capital Contributions to such transferee.


 
31

--------------------------------------------------------------------------------

 
 
SECTION 8.02.  Permitted Transfers.  (a)  Notwithstanding anything to the
contrary in this Agreement, (i) each Member who is an individual may transfer
all or a portion of his Units without consideration to (A) a member of such
Member’s immediate family, which shall include his spouse, siblings, children or
grandchildren (“Family Members”) or (B) a trust (including any grantor retained
annuity trust), corporation, partnership or limited liability company, all of
the beneficial interests in which shall be held by such Member and/or one or
more Family Members of such Member; provided, however, that during the period
that any such trust, corporation, partnership or limited liability company holds
any Units, no Person other than such Member or one or more Family Members of
such Member may be or may become beneficiaries, stockholders, limited or general
partners or members thereof, (ii) each Member that is an entity may transfer all
or a portion of its Units to any of its Affiliates (it being understood, in
furtherance of and not in limitation of the foregoing, that Greenlight and Third
Point may transfer Units held by them to an entity in which both Greenlight and
Third Point hold equity interests that is an Affiliate of either Greenlight or
Third Point) and (iii) each Member that is a party to the Escrow Agreement may
transfer all or a portion of its Units to any other party to the Escrow
Agreement in connection with the true-up contemplated by Section 4.01(e) (the
Persons referred to in the preceding clauses (i), (ii) and (iii) are each
referred to hereinafter as a “Permitted Transferee”).  A Permitted Transferee of
Units pursuant to this Section 8.02 may transfer its Units pursuant to this
Section 8.02 only to the transferor Member or to a Person that is a Permitted
Transferee of such transferor Member (and in the case of a transfer by a Member
who is an individual, only without consideration), provided, however, that all
Permitted Transferees shall be subject to this Agreement and, if applicable, the
Escrow Agreement and the Tax Benefit Sharing Agreement, in the same manner as
the transferor.  Transfers pursuant to this Section 8.02 shall not require the
consent of the Manager.
 
SECTION 8.03.  Permitted Exchanges.  (a)   Notwithstanding Section 8.01, each
Member (other than the Corporation) shall be entitled to exchange, at any time
and from time to time, any or all of such Member’s Common Units, on a
one-for-one basis, for the same number of shares of Common Stock (the number of
shares of Common Stock for which a Common Unit is entitled to be exchanged
referred to herein as the “Exchange Rate”) by delivering a written notice to the
Manager (and to the Corporation, if the Corporation is not the Manager) stating
that such Member desires to exchange a number of Common Units specified in such
notice into an equal number of shares of Common Stock, accompanied by
instruments of transfer to the Corporation, duly executed by such Member or such
Member’s duly authorized attorney, and transfer tax stamps or funds therefor, if
required pursuant to this Article VIII, in respect of the Common Units to be
exchanged, in each case delivered during normal business hours at the principal
executive offices of the Manager (and the Corporation, if the Corporation is not
the Manager).  The Manager shall use commercially reasonable efforts to effect
any such exchange within one Business Day of receiving the requisite notice,
instruments of transfer and transfer tax stamps or funds therefor, if required,
as set forth in the preceding sentence.  Notwithstanding the foregoing, no
holder of a Common Unit shall be entitled to exchange such Common Unit for a
share of Common Stock if such exchange would be prohibited under applicable
federal or state securities laws or regulations.


 
32

--------------------------------------------------------------------------------

 
 
(b)  Upon the date any such Common Units are surrendered for exchange pursuant
to this Section 8.03, all rights of the holder of such Common Units as such
holder shall cease.
 
(c)  The Exchange Rate shall be adjusted accordingly if there is: (1) any
subdivision (by any unit split, unit distribution, reclassification,
recapitalization or otherwise) or combination (by reverse unit split,
reclassification, recapitalization or otherwise) of the Common Units that is not
accompanied by an identical subdivision or combination of the Common Stock; or
(2) any subdivision (by any stock split, stock dividend, reclassification,
recapitalization or otherwise) or combination (by reverse stock split,
reclassification, recapitalization or otherwise) of the Common Stock that is not
accompanied by an identical subdivision or combination of the Common Units.  In
the event of a reclassification or other similar transaction as a result of
which the shares of Common Stock are converted into another security, then a
Member shall be entitled to receive upon exchange the amount of such security
that such Member would have received if such exchange had occurred immediately
prior to the effective date of such reclassification or other similar
transaction.
 
SECTION 8.04.  Further Restrictions.  Notwithstanding any contrary provision in
this Agreement, in no event may any Transfer of a Unit be made by any Member or
transferee if:
 
(a) such Transfer is made to any Person who lacks the legal right, power or
capacity to own such Unit;
 
(b) such Transfer would require the registration of such transferred Unit or of
any class of Unit pursuant to any applicable United States federal or state
securities laws (including, without limitation, the Securities Act or the
Exchange Act) or other foreign securities laws or would constitute a nonexempt
distribution pursuant to applicable state securities laws;
 
(c) such Transfer would cause any portion of the assets of the LLC to constitute
assets of any employee benefit plan pursuant to the regulations issued by the
U.S. Department of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV,
Title 29 of the Code of Federal Regulations, or any successor regulations;
 
(d) such Transfer would cause any portion of the assets of the LLC to become
“plan assets” of any benefit plan investor within the meaning of regulations
issued by the U.S. Department of Labor at Section 2510.3-101 of Part 2510 of
Chapter XXV, Title 29 of the Code of Federal Regulations, or any successor
regulations, or to be regulated under the Employee Retirement Income Security
Act of 1974, as amended from time to time; or


 
33

--------------------------------------------------------------------------------

 
 
(e) to the extent requested by the Manager (except in the case of a Transfer
contemplated by Section 4.01(e) or Section 8.02), the LLC does not receive such
legal and/or tax opinions and written instruments (including copies of any
instruments of Transfer and such transferee’s consent to be bound by this
Agreement as a transferee) that are in a form satisfactory to the Manager, as
determined in the Manager’s sole discretion.
 
SECTION 8.05.  Transferee’s Rights.  (a)  A transfer of Units permitted
hereunder shall be effective as of the date of assignment and compliance with
the conditions to such transfer and such transfer shall be shown on the books
and records of the LLC.  Net Income, Net Losses and other LLC items shall be
allocated between the transferor and the transferee according to Section 706 of
the Code.  Distributions made before the effective date of such transfer shall
be paid to the transferor, and Distributions made after such date shall be paid
to the transferee.
 
(b)  Unless and until a transferee becomes a Substituted Member pursuant to
Section 8.07, the transferee shall not be entitled to any of the rights granted
to a Member hereunder or under applicable law, other than the rights granted
specifically to transferees pursuant to this Agreement and to have the other
rights granted to transferees pursuant to the Delaware Act.
 
SECTION 8.06.  Transferor’s Rights and Obligations.  Any Member who shall
transfer any Units or other interest in the LLC shall cease to be a Member with
respect to such Units or other interest and shall no longer have any rights or
privileges of a Member with respect to such Units or other interest except that
unless and until the transferee is admitted as a Substituted Member in
accordance with the provisions of Section 8.07 (the “Admission Date”), (i) such
assigning Member shall retain all of the duties, liabilities and obligations of
a Member with respect to such Units or other interest and (ii) the Manager may,
in its sole discretion, reinstate all or any portion of the rights and
privileges of such Member with respect to such Units or other interest for any
period of time prior to the Admission Date.
 
SECTION 8.07.  Substituted Members.  In connection with the transfer of a Unit
of a Member permitted under the terms of this Agreement, and the other
agreements contemplated hereby and thereby, the transferee shall become a
Substituted Member on the later of (i) the effective date of such transfer and
(ii) the date on which the Manager approves such transferee as a Substituted
Member, and such admission shall be shown on the books and records of the LLC
and the Substituted Member signs a letter of acceptance, in form satisfactory to
the Manager, of all the terms and conditions of this Agreement, including, if
applicable, the Escrow Agreement and the Tax Benefit Sharing Agreement, and
signs such other documents and instruments as may be necessary or appropriate to
effect such Person’s admission as a Substituted Member.


 
34

--------------------------------------------------------------------------------

 


SECTION 8.08.  Additional Members.  A Person may be admitted to the LLC as an
additional Member only in connection with a transfer of Units permitted under
this Article VIII and only upon such Person furnishing to the LLC (a) a letter
of acceptance, in form satisfactory to the Manager, of all the terms and
conditions of this Agreement, and (b) such other documents or instruments as may
be necessary or appropriate to effect such Person’s admission as a Member.  A
Person may be admitted to the LLC as an additional Member through the issuance
of new Units or other securities of the LLC with the prior written consent of
the Manager and only upon such Person furnishing to the LLC (a) a letter of
acceptance, in form satisfactory to the Manager, of all the terms and conditions
of this Agreement, including, if applicable, the Tax Benefit Sharing Agreement,
and (b) such other documents or instruments as may be necessary or appropriate
to effect such Person’s admission as a Member.  Any admission of an additional
Member pursuant to this Agreement shall become effective on the date on which
the Manager determines in its sole discretion that such conditions have been
satisfied and when any such admission is shown on the books and records of the
LLC.
 
SECTION 8.09.  Attempted Transfer Void.  Any attempted Transfer which violates
the provisions of this Agreement shall be void and the purported buyer,
transferee, pledgee, mortgagee or other recipient shall have no interest in or
rights to LLC assets, profits, losses or distributions, and neither the Members
nor the LLC shall be required to recognize any such interest or rights.
 
SECTION 8.10.  Withdrawal.  No Member may, or may be required to, withdraw from
the LLC, except upon a Transfer of such Member’s Units in accordance with the
provisions of this Agreement or upon a permitted repurchase or redemption of
such Member’s Units pursuant to the provisions of this Agreement or any other
agreement to which the LLC and such Member are parties.
 
SECTION 8.11.  Required Amendments; Continuation.  If and to the extent any
transferee is admitted as a Member pursuant to Section 8.07, this Agreement
shall be amended to admit such transferee as a Member and to reflect the
elimination of the transferor (or the reduction of such Member’s interest) and
(if and to the extent then required by the Delaware Act) a certificate of
amendment to the Certificate reflecting such admission and elimination (or
reduction) shall be filed in accordance with the Act.
 
SECTION 8.12.  Resignation.  No Member shall have the right to resign or
withdraw as a Member without the prior written consent of the Manager, which may
be given or withheld in its sole discretion except to the extent that such
resignation or withdrawal is effectuated in connection with a transfer,
permitted under this Article VIII, by such Member of all Units held by it.  Any
Member that resigns without any required consent of the Manager in contravention
of this Section 8.12 shall be liable to the LLC for all damages (including all
lost profits and special, indirect and consequential damages) directly or
indirectly caused by the resignation of such Member, and such Member shall be
entitled to receive the fair value of his, her or its interest in the LLC as of
the date of his, her or its resignation (or, if less, the fair value of his, her
or its interest as of the date of the occurrence of a liquidation or other
winding-up of the LLC), as conclusively determined by the Manager, only promptly
following the occurrence of a liquidation or other winding-up of the LLC.


 
35

--------------------------------------------------------------------------------

 
 
ARTICLE IX

 
Dissolution and Liquidation
 
SECTION 9.01.  Dissolution.  The LLC shall not be dissolved by the admission of
additional Members or Substituted Members.  The LLC shall dissolve, and its
affairs shall be wound up, upon the first to occur of the following:
 
(a) the entry of a decree of judicial dissolution of the LLC under Section 35-5
of the Delaware Act or an administrative dissolution under Section 18-802 of the
Delaware Act;
 
(b) any other event not inconsistent with any provision hereof causing a
dissolution of the LLC under the Delaware Act; or
 
(c) the Incapacity or removal of the Manager or the occurrence of a Disabling
Event with respect to the Manager; provided that the LLC will not be dissolved
or required to be wound up in connection with any of the events specified in
this Section 9.01 if:  (i) at the time of the occurrence of such event there is
at least one other Member who is hereby authorized to, and elects to, carry on
the business of the LLC; or (ii) all remaining Members consent to or ratify the
continuation of the business of the LLC and the appointment of another managing
member of the LLC within 90 days following the occurrence of any such Incapacity
or removal, which consent shall be deemed (and if requested each Member shall
provide a written consent for ratification) to have been given for all Members
if the holders of more than two-thirds of the Units then outstanding agree in
writing to so continue the business of the LLC.
 
Except as otherwise set forth in this Article IX, the LLC is intended to have
perpetual existence.  A withdrawal by a Member shall not cause a dissolution of
the LLC, and the LLC shall continue in existence subject to the terms and
conditions of this Agreement.
 
SECTION 9.02.  Liquidation and Termination.  On the liquidation, dissolution or
winding-up of the LLC (“Liquidation”), the Manager, or any other Person or
Persons designated by the Manager, shall act as liquidator (the
“Liquidator”).  The Liquidator shall proceed diligently to wind up the affairs
of the LLC and make final distributions as provided herein and in the Delaware
Act.  The costs of Liquidation shall be expenses of the LLC.  Until final
distribution, the Liquidator shall continue to operate the LLC properties with
all of the power and authority of the Manager.  The steps to be accomplished by
the Liquidator are as follows:
 
(a) The Liquidator shall pay, satisfy or discharge from LLC funds all of the
debts, liabilities and obligations of the LLC (including all expenses incurred
in Liquidation) or otherwise make adequate provision for payment and discharge
thereof (including the establishment of a cash fund for contingent liabilities
in such amount and for such term as the Liquidator may reasonably determine).


 
36

--------------------------------------------------------------------------------

 
 
(b) In the event that the LLC holds assets other than cash at the time of the
Liquidation, then as promptly as practicable after dissolution, the Liquidator
shall (i) determine the Fair Market Value (the “Liquidation FMV”) of such assets
(the “Liquidation Assets”) in accordance with this Article IX, and (ii) deliver
to each Member a statement setting forth the Liquidation FMV.
 
(c) The “Fair Market Value” of any Liquidation Assets shall be conclusively
determined by the Liquidator, and shall be determined with the consultation of
an independent appraiser and with good faith and fair dealing.
 
(d) As soon as the Liquidation FMV has been determined in accordance with
Sections 9.02(b) and (c) above, the Liquidator shall promptly distribute the
LLC’s Liquidation Assets to the holder of the Bridge Preferred LLC Interest,
before any payment or distribution is made to the holders of the Preferred Units
or the Common Units, in an amount equal to the Bridge Preferred Interest
Liquidation Preference, if any.  If there are remaining Liquidation Assets after
the payment in full of the Bridge Preferred Interest Liquidation Preference,
such remaining Liquidation Assets shall be distributed to the holders of the
Preferred Units, pro rata based on their Preferred Unit Percentages, before any
payment or distribution is made to holders of the Common Units, in an amount per
Preferred Unit equal to the Preferred Unit Liquidation Preference.  If, after
the payment in full of the Bridge Preferred Interest Liquidation Preference, the
Liquidation Assets are not sufficient to pay the aggregate Preferred Unit
Liquidation Preferences payable on all Preferred Units in full, the holders of
the Preferred Units will share, pro rata based on their Preferred Unit
Percentages, in the distribution of the Liquidation Assets.  If there are
remaining Liquidation Assets after the payment in full of the Bridge Preferred
Interest Liquidation Preference and the aggregate Preferred Unit Liquidation
Preferences, such remaining Liquidation Assets shall be distributed by the
Liquidator, on a pro rata basis based on their Common Unit Percentages, to the
holders of the Common Units.  Any non-cash Liquidation Assets will first be
written up or down to their Fair Market Value, thus creating Net Income or Net
Loss (if any), which shall be allocated in accordance with Section 4.04.  In
making such distributions, the Liquidator shall allocate each type of
Liquidation Assets (i.e., cash or cash equivalents, stock or securities, etc.)
among the Members ratably based upon the aggregate amounts to be distributed
with respect to the Units held by each such holder.
 
The distribution of cash and/or property to a Member in accordance with the
provisions of this Section 9.02 constitutes a complete return to the Member of
its Capital Contributions and a complete distribution to the Member of its
interest in the LLC and all the LLC’s property and constitutes a compromise to
which all Members have consented within the meaning of the Delaware Act.  To the
extent that a Member returns funds to the LLC, it has no claim against any other
Member for those funds.


 
37

--------------------------------------------------------------------------------

 


SECTION 9.03.  Certificate of Cancellation.  On completion of the distribution
of LLC assets as provided herein, the LLC is terminated (and the LLC shall not
be terminated prior to such time), and the Manager (or such other Person or
Persons as the Delaware Act may require or permit) shall file a certificate of
cancellation with the Secretary of State of Delaware, cancel any other filings
made pursuant to this Agreement that are or should be canceled and take such
other actions as may be necessary to terminate the LLC.  The LLC shall be deemed
to continue in existence for all purposes of this Agreement until it is
terminated pursuant to this Section 9.03.
 
SECTION 9.04.  Reasonable Time for Winding Up.  A reasonable time shall be
allowed for the orderly winding up of the business and affairs of the LLC and
the liquidation of its assets pursuant to Section 9.02 in order to minimize any
losses otherwise attendant upon such winding up.
 
SECTION 9.05.  Return of Capital.  The Liquidator shall not be personally liable
for the return of Capital Contributions or any portion thereof to the Members
(it being understood that any such return shall be made solely from LLC assets).
 
ARTICLE X
  
Rights and Obligations of Members
 
SECTION 10.01.  Limitation of Liability.  Except as otherwise provided by
applicable law, the debts, obligations and liabilities of the LLC, whether
arising in contract, tort or otherwise, shall be solely the debts, obligations
and liabilities of the LLC, and no Member shall be obligated personally for any
such debt, obligation or liability of the LLC solely by reason of being a Member
or acting as a Member of the LLC; provided that a Member shall be required to
return to the LLC any Distribution made to it in clear and manifest accounting
or similar error.  The immediately preceding sentence shall constitute a
compromise to which all Members have consented within the meaning of the
Delaware Act.  Notwithstanding anything contained herein to the contrary, the
failure of the LLC to observe any formalities or requirements relating to the
exercise of its powers or management of its business and affairs under this
Agreement or the Delaware Act shall not be grounds for imposing personal
liability on the Members for liabilities of the LLC.  Each Member’s and the
Manager’s liability shall be limited as set forth in this Agreement, the
Delaware Act and other applicable law.  The Manager shall have no liability for
taking or failing to take any action required to be taken by it under this
Agreement to the extent the Manager or the Members have agreed that such action
shall be taken or not be taken, as the case may be.  To the fullest extent
permitted under the Delaware Act, no Member, the Manager or any officer of the
LLC (each, a “Covered Person”) shall be liable to the LLC or to any of the
Members for any losses, claims, damages or liabilities arising (i) by reason of
being or having been a Covered Person or (ii) from any act or omission performed
or omitted by the Covered Person in connection with this Agreement or the LLC’s
business or affairs (including any error in judgment in making any investment
decisions), including losses due to the negligence of other agents of the LLC,
except for any losses, claims, damages or liabilities primarily attributable to
such Covered Person’s willful misconduct, recklessness, or gross negligence, as
finally determined by a court of competent jurisdiction, or as otherwise
required by law.


 
38

--------------------------------------------------------------------------------

 
 
SECTION 10.02.  Exculpation. (a)  No Covered Person shall be liable, including
under any legal or equitable theory of fiduciary duty or other theory of
liability, to the LLC or to any other Covered Person for any losses, claims,
damages or liabilities incurred by reason of any act or omission performed or
omitted by such Covered Person on behalf of the LLC unless such act or omission
was performed or omitted by such Covered Person in bad faith.  Whenever in this
Agreement a Covered Person is permitted or required to make decisions in good
faith, the Covered Person shall act under such standard and shall not be subject
to any other or different standard (including any legal or equitable standard of
fiduciary or other duty) imposed by this Agreement or any relevant provisions of
law or in equity or otherwise.
 
(b)  A Covered Person shall be fully protected in relying in good faith upon the
records of the LLC and upon such information, opinions, reports or statements
presented to the LLC by any Person as to matters the Covered Person reasonably
believes are within such Person’s professional or expert competence.
 
SECTION 10.03.  Lack of Authority.  No Member in its capacity as such has the
authority or power to act for or on behalf of the LLC in any manner, to do any
act that would be (or could be construed as) binding on the LLC or to make any
expenditures on behalf of the LLC, and the Members hereby consent to the
exercise by the Manager of the powers conferred on it by law and this Agreement.
 
SECTION 10.04.  No Right of Partition.  No Member shall have the right to seek
or obtain partition by court decree or operation of law of any LLC property, or
the right to own or use particular or individual assets of the LLC.
 
SECTION 10.05.  Indemnification.  (a)  The LLC hereby agrees to indemnify and
hold harmless any Covered Person (each an “Indemnified Person”) to the fullest
extent permitted under the Delaware Act, as the same now exists or may hereafter
be amended, substituted or replaced (but, in the case of any such amendment,
substitution or replacement only to the extent that such amendment, substitution
or replacement permits the LLC to provide broader indemnification rights than
the LLC is providing immediately prior to such amendment), against all expenses,
liabilities and losses (including attorney fees, judgments, fines, excise taxes
or penalties) (collectively “Losses”) reasonably incurred or suffered by such
Person (or one or more of such Person’s Affiliates) by reason of the fact that
such Person is or was a Member, Manager or Officer.  The LLC may, as determined
by the Manager, also indemnify and hold harmless any Indemnified Person to the
fullest extent permitted under the Delaware Act who is or was serving as an
employee or agent of the LLC or is or was serving at the request of the LLC as a
managing member, officer, director, principal, member, employee or agent of
another corporation, partnership, joint venture, limited liability company,
trust or other enterprise (including any of the LLC’s Subsidiaries).  Expenses,
including attorney fees, incurred by any such Indemnified Person in defending a
proceeding otherwise indemnifiable hereunder shall be paid by the LLC in advance
of the final disposition of such proceeding, including any appeal therefrom,
upon receipt of an undertaking by or on behalf of such Indemnified Person to
repay such amount if it shall ultimately be determined that such Indemnified
Person is not entitled to be indemnified by the LLC.  Notwithstanding the
foregoing, no indemnification shall be provided by the LLC with respect to any
Losses that resulted from action or inaction of such Indemnified Person that, in
each case, constituted gross negligence, willful misconduct, a breach of the
Indemnified Party’s fiduciary duty to the LLC or an act that was not in good
faith, that involved a knowing violation of law or from which the Indemnified
Person derived an improper personal benefit.


 
39

--------------------------------------------------------------------------------

 
 
(b)  The right to indemnification and the advancement of expenses conferred in
this Section 10.05 shall not be exclusive of any other right which any Person
may have or hereafter acquire under any statute, agreement, by-law or otherwise.
 
(c)  The LLC may maintain insurance, at its expense, to protect any Indemnified
Person against any expense, liability or loss described in Section 10.05(a)
above whether or not the LLC would have the power to indemnify such Indemnified
Person against such expense, liability or loss under the provisions of this
Section 10.05.
 
(d)  Notwithstanding anything contained herein to the contrary (including in
this Section 10.05), any indemnity by the LLC relating to the matters covered in
this Section 10.05 shall be provided out of and to the extent of LLC assets only
and no Member (unless such Member otherwise agrees in writing or is found in a
final decision by a court of competent jurisdiction to have personal liability
on account thereof) shall have personal liability on account thereof or shall be
required to make additional Capital Contributions to help satisfy such indemnity
of the LLC.
 
(e)  If this Section 10.05 or any portion hereof shall be invalidated on any
ground by any court of competent jurisdiction, then the LLC shall nevertheless
indemnify and hold harmless each Indemnified Person pursuant to this
Section 10.05 to the fullest extent permitted by any applicable portion of this
Section 10.05 that shall not have been invalidated and to the fullest extent
permitted by applicable law.
 
ARTICLE XI

 
General Provisions
 
SECTION 11.01.  Power of Attorney.  (a)  Each Member hereby constitutes and
appoints the Manager and the Liquidator, with full power of substitution, as his
true and lawful agent and attorney-in-fact, with full power and authority in his
or its name, place and stead, to execute, swear to, acknowledge, deliver, file
and record in the appropriate public offices:  (i) this Agreement, all
certificates and other instruments and all amendments thereof which are in
accordance with the terms of this Agreement and which the Manager deems
appropriate or necessary to form, qualify, or continue the qualification of, the
LLC as a limited liability company in the State of Delaware and in all other
jurisdictions in which the LLC may conduct business or own property, (ii) all
instruments which the Manager deems appropriate or necessary to reflect any
amendment, change, modification or restatement of this Agreement which is in
accordance with its terms, (iii) all conveyances and other instruments or
documents which the Liquidator deems appropriate or necessary to reflect the
dissolution and liquidation of the LLC pursuant to the terms of this Agreement,
including a certificate of cancellation and (iv) all instruments relating to the
admission, withdrawal or substitution of any Member pursuant to this Agreement.


 
40

--------------------------------------------------------------------------------

 
 
(b)  The foregoing power of attorney is irrevocable and coupled with an
interest, and shall survive the death, disability, incapacity, dissolution,
bankruptcy, insolvency or termination of any Member and the transfer of all or
any portion of his or its Units and shall extend to such Member’s heirs,
successors, assigns and personal representatives.
 
SECTION 11.02.  Further Action.  The parties shall execute and deliver all
documents, instruments, and certificates, provide all information, and take or
refrain from taking all such further actions as may be necessary or appropriate
to achieve the purposes of this Agreement and effect the provisions hereof, as
determined by the Manager.
 
SECTION 11.03.  Amendments.  This Agreement may not be amended except in writing
and with the consent of the Manager, which may be withheld in its sole
discretion; provided, however, that any amendment or modification that adversely
affects the rights of one or more Members under this Agreement, in their
capacity as such, in a manner that is materially different from the manner in
which such amendment or modification affects the rights of other Members under
this Agreement, in their capacity as such, shall require the consent of each
such adversely affected Member; provided, further, however, that any amendment
to Sections 4.01(b), (c), (d) or (e), 5.02, 8.03 and this 11.03, and any defined
terms that are used in those sections, shall require the consent of each of
Greenlight, Third Point and each Management Member.
 
SECTION 11.04.  Title to LLC Assets.  LLC assets shall be deemed to be owned by
the LLC as an entity, and no Member, individually or collectively, shall have
any ownership interest in such LLC assets or any portion thereof.  Legal title
to any or all LLC assets may be held in the name of the LLC, the Manager or one
or more nominees, as the Manager may determine.  The Manager hereby declares and
warrants that any LLC assets for which legal title is held in its name or the
name of any nominee shall be held in trust by the Manager or such nominee for
the use and benefit of the LLC in accordance with the provisions of this
Agreement.  All LLC assets shall be recorded as the property of the LLC on its
books and records, irrespective of the name in which legal title to any such LLC
asset is held.
 
SECTION 11.05.  Remedies.  Each Member shall have all rights and remedies set
forth in this Agreement and all rights and remedies which such Person has been
granted at any time under any other agreement or contract and all of the rights
which such Person has under any law.  Any Person having any rights under any
provision of this Agreement or any other agreements contemplated hereby shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.


 
41

--------------------------------------------------------------------------------

 
 
SECTION 11.06.  Successors and Assigns.  All covenants and agreements contained
in this Agreement shall bind and inure to the benefit of the parties hereto and
their respective heirs, executors, administrators, successors, legal
representatives and permitted assigns, whether so expressed or not.
 
SECTION 11.07.  Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
 
SECTION 11.08.  Counterparts.  This Agreement may be executed simultaneously in
two or more separate counterparts, any one of which need not contain the
signatures of more than one party, but each of which will be an original and all
of which together shall constitute one and the same agreement binding on all the
parties hereto.
 
SECTION 11.09.  Applicable Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Delaware.
 
SECTION 11.10.  Addresses and Notices.  All notices, demands or other
communications to be given or delivered under or by reason of the provisions of
this Agreement shall be in writing and shall be deemed to have been given or
made when (a) delivered personally to the recipient, (b) telecopied to the
recipient (with hard copy sent to the recipient by reputable overnight courier
service (charges prepaid) that same day) if telecopied before 5:00 p.m. New York
time on a Business Day, and otherwise on the next Business Day, or (c) one (1)
Business Day after being sent to the recipient by reputable overnight courier
service (charges prepaid).  Such notices, demands and other communications shall
be sent to the address for such recipient set forth on the signature pages or
Schedules hereto, and/or to such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party.  Any notice to the Manager or the LLC shall be deemed given if
received by the Manager at the principal office of the LLC, designated pursuant
to Section 2.05.
 
SECTION 11.11.  Creditors; Third Party Beneficiaries.  None of the provisions of
this Agreement shall be for the benefit of or enforceable by any creditors of
the LLC or any of its Affiliates, and no creditor who makes a loan to the LLC or
any of its Affiliates may have or acquire (except pursuant to the terms of a
separate agreement executed by the LLC in favor of such creditor) at any time as
a result of making the loan any direct or indirect interest in Net Income, Net
Losses, Distributions, capital or property other than as a secured
creditor.  Except to the extent contemplated by Section 10.05, there are no
third party beneficiaries having rights under or with respect to this Agreement.


 
42

--------------------------------------------------------------------------------

 
 
SECTION 11.12.  Waiver.  No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute a waiver of any such breach or any other covenant, duty, agreement or
condition.
 
SECTION 11.13.  Entire Agreement.  This Agreement, those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
 
SECTION 11.14.  Delivery by Facsimile.  This Agreement, the agreements referred
to herein, and each other agreement or instrument entered into in connection
herewith or therewith or contemplated hereby or thereby, and any amendments
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine, shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.  At the request
of any party hereto or to any such agreement or instrument, each other party
hereto or thereto shall reexecute original forms thereof and deliver them to all
other parties.  No party hereto or to any such agreement or instrument shall
raise the use of a facsimile machine to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.
 
SECTION 11.15.  Waiver of Certain Rights.  Each Member irrevocably waives any
right it may have to demand any Distributions or withdrawal of property from the
LLC or to maintain any action for dissolution (except pursuant to Section 18-802
of the Delaware Act) of the LLC or for partition of the property of the LLC.
 
SECTION 11.16.  Survival.  Section 10.01 (Limitation of Liability) and
Section 10.05 (Indemnification) shall survive and continue in full force in
accordance with its terms notwithstanding any termination of this Agreement or
the dissolution of the LLC.


 
43

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Third Amended and Restated Limited Liability Company Agreement
as of the date first above written.


BIOFUEL ENERGY, LLC,
     
by  
/s/ Scott H. Pearce
 
Name:
Scott H. Pearce
 
Title:
President and Chief
   
Executive Officer
     
BIOFUEL ENERGY CORP.,
     
by  
/s/ Scott H. Pearce  
Name:
Scott H. Pearce
 
Title:
President and Chief
   
Executive Officer
 
Address for Notices:
 
BioFuel Energy Corp.
 
1600 Broadway, Suite 2200
 
Denver, CO 80202

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A


IPO Effective Time Unit Ownership
 
Investor
 
IPO Effective
Time Units
         
Greenlight Capital, L.P.
    953,568            
Greenlight Capital Qualified, L.P.
    3,357,828            
BioFuel Energy Corp. (formerly BFE Holdings, Inc.)
    5,042,104            
Third Point Partners L.P.
    2,690,782            
Third Point Partners Qualified L.P.
    1,638,018            
Daniel S. Loeb
    224,484            
Lawrence J. Bernstein
    112,242            
Todd Q. Swanson
    11,224            
Thomas J. Edelman
    2,849,370            
WCIOSAQ Corp.
    561,210            
SFI L.P.
    420,908            
Nancy and John Snyder Foundation
    140,303            
Barrie M. Damson
    233,838            
Lance T. Shaner
    46,768            
Elliot Jaffe
    93,535            
Scott H. Pearce
    928,837            
Daniel J. Simon
    873,860            
Irik P. Sevin
    419,856            
BioFuel Partners, LLC
    294,635            
Eric D. Streisand
    84,587            
JonAlan C. Page
    21,147  

 
 
A-1

--------------------------------------------------------------------------------

 
 
Investor
 
IPO Effective
Time Units
         
Ethanol Business Group, LLC
    187,070            
Michael N. Stefanoudakis
    21,147            
William W. Huffman, Jr.
    10,573            
David J. Kornder
    84,587            
Timothy S. Morris
    12,359            
Cargill Biofuels Investments, LLC
    1,675,596            
Christine Eklund
    6,180            
Robert Crockett
    1,692            
Marc Smyth
    846            
Timothy DeFoe
    846            
TOTAL
    23,000,000  



 
A-2

--------------------------------------------------------------------------------

 


Schedule B
 
Effective Time Unit Ownership


Investor
 
Common Units
(Pre-Preferred
Stock
Conversion)
   
Preferred Units
(Pre-Preferred
Stock
Conversion)
   
Common Units
(Post-Preferred
Stock
Conversion)
                     
Greenlight Capital, L.P.
    828,371       2,170,278       2,998,649                            
Greenlight Capital Qualified, L.P.
    3,057,599       8,021,776       11,079,375                            
Greenlight Capital (Gold), LP
    425,426       1,115,675       1,541,101                            
BioFuel Energy Corp.
    25,465,728       63,773,603       89,239,331                            
Thomas J. Edelman
    1,352,811       4,134,878       5,487,689                            
Scott H. Pearce
    478,837       850,000       1,328,837                            
Daniel J. Simon
    310,946       784,033       1,094,979                            
Irik P. Sevin
    419,856       800,000       1,219,856                            
Eric D. Streisand
    84,587       213,282       297,869                            
JonAlan C. Page
    10,573       0       10,573                            
Michael N. Stefanoudakis
    10,573       0       10,573                            
William W. Huffman
    10,573       0       10,573                            
David J. Kornder
    103,294       260,450       363,744                            
Timothy S. Morris
    12,359       0       12,359                            
Christine Eklund
    6,180       18,890       25,070                            
TOTAL
    32,577,713       82,142,865       114,720,578  



 
B-1

--------------------------------------------------------------------------------

 
 
Schedule C
 
Management Members


Thomas J. Edelman
 
Scott H. Pearce
 
David J. Kornder
 
Daniel J. Simon
 
Timothy S. Morris
 
JonAlan C. Page
 
Irik P. Sevin
 
Michael N. Stefanoudakis
 
Eric D. Streisand



 
C-1

--------------------------------------------------------------------------------

 
 

Schedule D
 
BIOFUEL ENERGY, LLC


COMMON UNIT CERTIFICATE


THE UNITS REPRESENTED BY THIS LLC CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES
LAWS (“STATE ACTS”) AND MAY NOT BE SOLD, ASSIGNED, PLEDGED OR TRANSFERRED OR
OTHERWISE DISPOSED OF WITHOUT AN EFFECTIVE REGISTRATION UNDER THE ACT OR STATE
ACTS OR AN EXEMPTION THEREFROM.  THE TRANSFER OF THE UNITS REPRESENTED BY THIS
LLC CERTIFICATE IS SUBJECT TO THE CONDITIONS SPECIFIED IN THE THIRD AMENDED AND
RESTATED LIMITED LIABILITY COMPANY AGREEMENT, DATED AS OF __, 2011, AS AMENDED
AND MODIFIED FROM TIME TO TIME, GOVERNING THE ISSUER (THE “COMPANY”) AND BY AND
AMONG CERTAIN INVESTORS.  A COPY OF SUCH CONDITIONS SHALL BE FURNISHED BY THE
COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST AND WITHOUT CHARGE.
 
LLC Certificate Number  ____
____ of Common Units



BIOFUEL ENERGY, LLC, a Delaware limited liability company (the “Company”),
hereby certifies that ______________________________(the “Holder”) is the
registered owner of _____ Common Units in the Company (the “Units”).  THE
RIGHTS, POWERS, PREFERENCES, RESTRICTIONS (INCLUDING TRANSFER RESTRICTIONS) AND
LIMITATIONS OF THE UNITS ARE SET FORTH IN, AND THIS LLC CERTIFICATE AND THE
UNITS REPRESENTED HEREBY ARE ISSUED AND SHALL IN ALL RESPECTS BE SUBJECT TO THE
TERMS AND PROVISIONS OF, THE THIRD AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT, DATED AS OF __, 2011, AS AMENDED AND MODIFIED FROM TIME TO
TIME, (THE “AGREEMENT”).  THE TRANSFER OF THIS LLC CERTIFICATE AND THE UNITS
REPRESENTED HEREBY IS RESTRICTED AS DESCRIBED IN THE AGREEMENT.  By acceptance
of this LLC Certificate, and as a condition to being entitled to any rights
and/or benefits with respect to the Units evidenced hereby, the Holder is deemed
to have agreed to comply with and be bound by all the terms and conditions of
the Agreement.  The Company will furnish a copy of the Agreement to the Holder
without charge upon written request to the Company at its principal place of
business.  The Company maintains books for the purpose of registering the
transfer of Units.


This LLC Certificate shall be governed by and construed in accordance with the
laws of the State of Delaware without regard to principles of conflicts of laws.


 
D-1

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Company has caused this LLC Certificate to be executed
by the Manager on behalf of the Company as of the date set forth below.


Dated: _____________________



BIOFUEL ENERGY, LLC, a Delaware limited liability company,
         
by:
BioFuel Energy Corp., its Manager,
   
by:  
               
Name:
     
Title:



 
D-2

--------------------------------------------------------------------------------

 


(REVERSE SIDE OF CERTIFICATE
FOR COMMON UNITS OF BIOFUEL ENERGY, LLC)


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_____________________________________________________ (print or typewrite name
of Transferee), __________________ (insert Social Security or other taxpayer
identification number of Transferee), the following number of Units:
______________ (identify the number of Units being transferred), and irrevocably
constitutes and appoints __________________________, as attorney-in-fact, to
transfer the same on the books and records of the Company, with full power of
substitution in the premises.


Dated:
  
 
Signature:
       
(Transferor)
     
Addresses:



 
 

--------------------------------------------------------------------------------

 


Schedule E


BIOFUEL ENERGY, LLC


PREFERRED UNIT CERTIFICATE


THE UNITS REPRESENTED BY THIS LLC CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES
LAWS (“STATE ACTS”) AND MAY NOT BE SOLD, ASSIGNED, PLEDGED OR TRANSFERRED OR
OTHERWISE DISPOSED OF WITHOUT AN EFFECTIVE REGISTRATION UNDER THE ACT OR STATE
ACTS OR AN EXEMPTION THEREFROM.  THE TRANSFER OF THE UNITS REPRESENTED BY THIS
LLC CERTIFICATE IS SUBJECT TO THE CONDITIONS SPECIFIED IN THE THIRD AMENDED AND
RESTATED LIMITED LIABILITY COMPANY AGREEMENT, DATED AS OF __, 2011, AS AMENDED
AND MODIFIED FROM TIME TO TIME, GOVERNING THE ISSUER (THE “COMPANY”) AND BY AND
AMONG CERTAIN INVESTORS.  A COPY OF SUCH CONDITIONS SHALL BE FURNISHED BY THE
COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST AND WITHOUT CHARGE.
 
LLC Certificate Number  ____
____ of Preferred Units



BIOFUEL ENERGY, LLC, a Delaware limited liability company (the “Company”),
hereby certifies that ______________________________(the “Holder”) is the
registered owner of _____ Preferred Units in the Company (the “Units”).  THE
RIGHTS, POWERS, PREFERENCES, RESTRICTIONS (INCLUDING TRANSFER RESTRICTIONS) AND
LIMITATIONS OF THE UNITS ARE SET FORTH IN, AND THIS LLC CERTIFICATE AND THE
UNITS REPRESENTED HEREBY ARE ISSUED AND SHALL IN ALL RESPECTS BE SUBJECT TO THE
TERMS AND PROVISIONS OF, THE THIRD AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT, DATED AS OF __, 2011, AS AMENDED AND MODIFIED FROM TIME TO
TIME, (THE “AGREEMENT”).  THE TRANSFER OF THIS LLC CERTIFICATE AND THE UNITS
REPRESENTED HEREBY IS RESTRICTED AS DESCRIBED IN THE AGREEMENT.  By acceptance
of this LLC Certificate, and as a condition to being entitled to any rights
and/or benefits with respect to the Units evidenced hereby, the Holder is deemed
to have agreed to comply with and be bound by all the terms and conditions of
the Agreement.  The Company will furnish a copy of the Agreement to the Holder
without charge upon written request to the Company at its principal place of
business.  The Company maintains books for the purpose of registering the
transfer of Units.


This LLC Certificate shall be governed by and construed in accordance with the
laws of the State of Delaware without regard to principles of conflicts of laws.


 
E-1

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this LLC Certificate to be executed
by the Manager on behalf of the Company as of the date set forth below.


Dated: _____________________




BIOFUEL ENERGY, LLC, a Delaware limited liability company,        
by:
BioFuel Energy Corp., its Manager,
      
by:  
               
Name:
     
Title:



 
E-2

--------------------------------------------------------------------------------

 


(REVERSE SIDE OF CERTIFICATE
FOR PREFERRED UNITS OF BIOFUEL ENERGY, LLC)


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_____________________________________________________ (print or typewrite name
of Transferee), __________________ (insert Social Security or other taxpayer
identification number of Transferee), the following number of Units:
______________ (identify the number of Units being transferred), and irrevocably
constitutes and appoints __________________________, as attorney-in-fact, to
transfer the same on the books and records of the Company, with full power of
substitution in the premises.


Dated:
   
Signature:
       
(Transferor)
     
Addresses:



 
E-3

--------------------------------------------------------------------------------

 
 